                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                      Other Defenses &
    Jurisdiction                  Elements                   Statute of Limitations        Materiality        Reliance        Knowledge        Standard of Proof         Damages & Remedies
                                                                                                                                                                                                          Features
ALABAMA            “The elements of a fraudulent             2 years.                    The false         Reasonable        Allows         “In order for [tort       In fraud actions, recovery is
                   suppression claim under section Ala.                                  representation    reliance          knowledge or   claim] of fraudulent-     under the benefit of the
                   Code § 6–5–102 are:                       Eaton v. Unum Grp.,         must concern a    required.         reckless       suppression to go to      bargain rule.
                                                             No. 7:15-CV-01204-          material fact.                      indifference toa jury, [plaintiff]
                   (1) the suppression of a material fact;   LSC, 2016 WL                                 Brushwitz v.       the statement'smust demonstrate by       Reynolds v. Mitchell, 529 So.
                                                             6804191, at *6 (N.D.        Cooley v. Gulf Ezell, 757 So.       falsity.       clear and convincing      2d 227, 233 (Ala. 1988).
                   (2) that the defendant was under a        Ala. Nov. 17, 2016).        Bank, Inc., 773, 2d 423, 429
                   duty to communicate;                                                                                                     evidence each of the     For intentional fraud, upon a
                                                                                         So. 2d 1039,     (Ala. 2000).       Brushwitz, 757 following elements .
                                                                                         1043 (Ala. Ct.                      So. 2d at 429. . . .”                   finding of intent to deceive
                   (3) because of the confidential                                                                                                                   or defraud by clear and
                   relationship between the parties or the                               Civ. App.
                                                                                         1999).                                                ITT Specialty Risk    convincing evidence,
                   circumstances of the case; and
                                                                                                                                               Servs., Inc. v. Barr, punitive damages may be
                   (4) which caused injury as a proximate                                                                                      842 So.2d 638 (Ala. awarded if the conduct was
                   consequence.”                                                                                                               2002).                “outrageous.”

                   Mitchell v. Indus. Credit Corp., 898 F.                                                                                                            Ala. Code § 6-11-20(a).
                   Supp. 1518, 1534 (N.D. Ala. 1995)
                   (citation omitted).
ALASKA             “[T]he elements of fraudulent             2 years.                    No materiality    Justifiable       Plain             “The plaintiff in a    Nominal damages not
                   misrepresentation are:                                                required.         reliance          knowledge         misrepresentation      available for international
                                                             Bauman v. Day, 892                            required.         required.         case bears the         misrepresentation. Punitive
                   (1) a misrepresentation of fact or        P.2d 817, 825 (Alaska       Shehata v.                                            burden of              damages may be awarded if
                   intention,                                1995).                      Salvation Army, Shehata, 225        Shehata, 225      establishing by a      it is shown by clear and
                                                                                         225 P.3d 1106, P.3d at 1114.        P.3d at 1114.     preponderance of the   convincing evidence that the
                   (2) made fraudulently (that is, with                                  1114 (Alaska
                   “scienter”),                                                                                                                evidence that the      defendant’s intentional
                                                                                         2010) (citing                                         misrepresentation      conduct was outrageous.
                   (3) for the purpose or with the                                       Jarvis v.                                             was material.”
                   expectation of inducing another to act                                Ensminger, 134                                                             Anchorage Chrysler Ctr.,
                   in reliance,                                                          P.3d 353, 363                                         Diblik v. Marcy, 166 Inc. v. Daimler Chrysler
                                                                                         (Alaska 2006).)                                       P.3d 23, 28 (Alaska Motors Corp., 221 P.3d 977,
                   (4) with justifiable reliance by the                                                                                        2007).               997 (Alaska 2009).
                   recipient,
                   (5) causing loss.”
                   Lightle v. State, Real Estate Com’n,
                   146 P.3d 980, 983 (Alaska 2006).
ARIZONA            “In order to successfully prosecute a 3 years.                        The false         Requires an       Allows a          “A claim for fraud     Fraud may result in punitive
                   concealment claim, a plaintiff must                                   representation    evaluation of     showing of        requires proof of      damages. Jenkins v. Skelton,
                   present clear and convincing evidence Van Go LLC v. Potts,            must concern a    the plaintiff’s   knowledge or a    nine elements by       21 Ariz. 663, 192 P. 249
                   that the defendant.                        No. CV-16-00054-           material fact.    right to rely.    defendant’s       clear and convincing   (1920).
                                                              PHX-JJT, 2016 WL                                               ignorance of      evidence . . . .”
                   (1) knew of the alleged false              4974968, at *2 (D. Ariz.   Henderson v.      Henderson,        the truth.                           Damages for fraud are
                   information and                            June 7, 2016),             Chase Home        2010 U.S. Dist.                     Comerica Bank v.   recovered under the benefit
                                                              reconsideration denied,    Fin., LLC, No.    LEXIS 476000, Henderson,            Mahmoodi, 229 P.3d of the bargain rule.
                   (2) acted to ‘intentionally prevent[]      No. CV-16-00054-           CV 09-2461,       at *9.          2010 U.S. Dist.     1031, 1033 (Ariz.
                   the plaintiff from finding the truth,’ or, PHX-JJT, 2016 WL           2010 U.S. Dist.                   LEXIS 476000,       Ct. App. 2010).    Carrel v. Lux, 101 Ariz. 430,
                   in other words, that the defendant         4974971 (D. Ariz. June     LEXIS 476000,                     at *9.                                 436 (Ariz. 1966).
                   actively concealed the truth.”             27, 2016).                 at *9 (D. Ariz.
                   Freeman v. Neal Klein Constr. Corp.,                                  May 14, 2010)
                   No. 12-civ-0664, 2013 WL 2644461,                                     (quoting Moore
                                                                                         v. Meyers, 253

Page 1 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                   Statute of Limitations     Materiality         Reliance      Knowledge      Standard of Proof         Damages & Remedies
                                                                                                                                                                                                     Features
                   at *5 (Ariz. App. June 11, 2013).                                  P. 626, 628
                                                                                      (Ariz. 1927)).
ARKANSAS           Fraudulent concealment claim              3 years.                The false           Justifiable     Plain           “To prove fraud, the   Punitive damages available if    Common law
                   requires proof of the five elements of                            representation      reliance        knowledge       plaintiff must         “(1) The defendant knew or       fraud claims
                   fraud in Arkansas:                       Bodtke v. Stryker Corp., must concern a      required.       required.       establish by a         ought to have known, in light    which result in no
                                                            No. 4:10CV1148 JMM, material fact.                                           preponderance of the   of the surrounding               injury are not
                   (1) a false representation of a material 2011 WL 223013, at *2                        Gorman, 2010    Gorman, 2010    evidence . . . .”      circumstances, that his or her   actionable.
                   fact;                                    (E.D. Ark. Jan. 24,      Gorman v.           Ark. App.       Ark. App.                              conduct would naturally and
                                                            2011).                   Gilliam, No.        LEXIS 130, at   LEXIS 130, at   Collins v. St. Vincent probably result in injury or     Wallis v. Ford
                   (2) knowledge that the representation                             CA09-501,           *6-7.           *6-7.           Doctors, 253 S.W.3d damages and that he or she          Motor Co., 362
                   is false or that there is insufficient                            2010 Ark. App.                                      26, 29 (Ark. Ct.                                        Ark. 317, 319
                   evidence upon which to make the                                                                                                              continued the conduct with
                                                                                     LEXIS 130, at                                       App. 2007).            malice or in reckless            (Ark. 2005).
                   representation;                                                   *6-7 (Ark. Ct.                                                             disregard of the
                   (3) intent to induce action or inaction                           App. Feb. 11,                                                              consequences, from which
                   in reliance upon the representation;                              2010) (citing                                                              malice may be infer red; or
                                                                                     Joplin v. Joplin,                                                          (2) The defendant
                   (4) justifiable reliance on the                                   196 S.W.3d 496                                                             intentionally pursued a
                   representation; and                                               (2004)).                                                                   course of conduct for the
                   (5) damage suffered as a result of the                                                                                                       purpose of causing injury or
                   representation.                                                                                                                              damage.” Ark. Code Ann. §
                                                                                                                                                                16-55-206.
                   McGill v. Lafayette Cty., Arkansas,
                   No. 4:07CV4003, 2007 WL 2898543,                                                                                                             Our application of benefit-
                   at *2 (W.D. Ark. Sept. 28, 2007).                                                                                                            of-the-bargain damages in
                                                                                                                                                                common-law fraud cases has
                                                                                                                                                                nonetheless been limited to
                                                                                                                                                                instances where the actual
                                                                                                                                                                product received by the
                                                                                                                                                                purchaser manifests that it is
                                                                                                                                                                different from that which
                                                                                                                                                                was promised.
                                                                                                                                                                Wallis v. Ford Motor Co.,
                                                                                                                                                                362 Ark. 317, 319 (Ark.
                                                                                                                                                                2005).
CALIFORNIA         “The elements of fraud are:               3 years.                 No materiality     Justifiable     Plain        In California, fraud      Damages, whether for deceit      In order to recover
                                                                                      required.          reliance        knowledge    need be proved by a       or negligent                     for fraud and
                   (1) a misrepresentation (false            Montgomery v. Nat’l                         required.       required.    “preponderance of         misrepresentation, must be       negligent
                   representation, concealment, or           City Mortg., No. C-12-   Osei v. GMAC                                    the evidence” rather      measured by the actual losses    misrepresentation,
                   nondisclosure); (2) knowledge of          1359 EMC, 2012 WL        Mortg., No.     Osei, 2010 U.S. Osei, 2010 U.S. than “clear and           suffered because of the          a plaintiff must
                   falsity (or scienter); (3) intent to      1965601, at *8 (N.D.     2:09-cv-02534, Dist. LEXIS      Dist. LEXIS     convincing                misrepresentation.               prove actual
                   defraud, i.e., to induce reliance; (4)    Cal. May 31, 2012).      2010 U.S. Dist. 61310, at *13. 61310, at *13. evidence.”                                                   monetary loss.
                   justifiable reliance; and (5) resulting                            LEXIS 61310,                                                              Cal. Civ. Code
                   damage.”                                                           at *13 (E.D.                                    Rosener v. Sears,         §§ 1709, 3333.              Alliance Mortgage
                                                                                      Cal. June 21,                                   Roebuck & Co., 168                                    Co. v. Rothwell,
                   Robinson Helicopter Co. v. Dana                                    2010) (citing                                   Cal. Rptr. 237, 246       However, “fraud plaintiffs  10 Cal. 4th 1226,
                   Corp., 102 P.3d 268, 274 (Cal. 2004).                              Robinson                                        (Cal. Ct. App. 1980).     may recover ‘out-of-pocket’ 1239 (Cal. 1995).
                                                                                      Helicopter Co.                                                            damages in addition to
                   In addition, one of “four                                                                                                                    benefit-of-the bargain
                   circumstances” must be present:                                    v. Dana Corp.,
                                                                                      102 P.3d 268,                                                             damages.
                   “(1) when the defendant is in a                                    274 (Cal.

Page 2 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                   Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations     Materiality        Reliance      Knowledge      Standard of Proof          Damages & Remedies
                                                                                                                                                                                                       Features
                   fiduciary relationship with the                                      2004)).                                                                   Robinson Helicopter Co.,
                   plaintiff; (2) when the defendant had                                                                                                          Inc. v. Dana Corp., 34 Cal.
                   exclusive knowledge of material facts                                                                                                          4th 979, 992 (Cal. 2004).
                   not known to the plaintiff; (3) when
                   the defendant actively conceals a                                                                                                              Punitive damages are
                   material fact from the plaintiff; and (4)                                                                                                      recoverable in those fraud
                   when the defendant makes partial                                                                                                               actions involving intentional,
                   representations but also suppresses                                                                                                            but not negligent,
                   some material facts.”                                                                                                                          misrepresentations.

                   LiMandri v. Judkins, 52 Cal. App. 4th                                                                                                          Alliance Mortgage Co. v.
                   326, 336 (1997).                                                                                                                               Rothwell, 10 Cal. 4th 1226,
                                                                                                                                                                  1241 (Cal. 1995).
COLORADO           “The elements of fraudulent                 3 years.               The false           Justifiable     Plain           Defendants “failed      Punitive Damages Awarded
                   concealment are:                                                   representation      reliance        knowledge       to carry . . . burden   when “the injury complained
                                                             United States Welding, must concern a        required.       required.       of proving by clear     of is attended by
                   (1) concealment of a material fact that Inc. v. Tecsys, Inc., No. material fact.                                       and convincing          circumstances of fraud,
                   in equity and good conscience should 14-CV-00778-REB-                                  M.D.C./Wood,    Mortimer, 866   evidence                malice, or willful and wanton
                   be disclosed;                             MEH, 2014 WL             Jacobson v. XY,     Inc. v.         P.2d at 1382.   misrepresentation,      conduct.” Colo. Rev. Stat. §
                                                             10321666, at *12 (D.     Inc., No. 07-cv-    Mortimer, 866                   nondisclosure and       13-21-102(1)(a).”
                   (2) knowledge on the part of the party Colo. Dec. 1, 2014),        02670, 2009         P.2d 1380,
                   against whom the claim is asserted                                                                                     fraud necessary to
                                                             report and               U.S. Dist.          1382 (Colo.                     support                 The damages for fraud are
                   that such a fact is being concealed;      recommendation           LEXIS 73456,        1994).                                                  the “benefit of the bargain”
                                                                                                                                          counterclaim.”
                   (3) ignorance of that fact on the part of adopted sub nom.         at *6-7 (D.
                                                                                                                                                                  Ballow v. PHICO Ins. Co.,
                   the one from whom the fact is             United States v. Tecsys, Colo. 2009)                                         Ficor, Inc. v.
                                                             Inc., No.                (citing Kinsey v.                                   McHugh, 639 P.2d        878 P.2d 672, 678 (Colo.
                   concealed;                                                                                                                                     1994).
                                                             114CV00778REBMEH, Preeson, 746                                               385, 396 (Colo.
                   (4) the intention that the concealment 2015 WL 5174227 (D. P.2d 542, 550                                               1982).
                   be acted upon; and (5) action on the      Colo. Sept. 3, 2015).    (Colo. 1987)).
                   concealment resulting in damages.”
                   Nielson v. Scott, 53 P.3d 777, 779
                   (Colo. App. 2002).
                   In addition, “[t]o establish a claim for
                   fraudulent concealment or
                   nondisclosure, the plaintiff must show
                   that the defendant had a duty to
                   disclose the information.”
                   Berger v. Sec. Pac. Info. Sys., Inc.,
                   795 P.2d 1380, 1383 (Colo. App.
                   1990).
CONNECTICUT        The elements of fraudulent                  3 years.                 No materiality    Mere reliance   Plain           “[A]t common law,       Common law punitive
                   misrepresentation are:                                               required.         required.       knowledge       fraud must be           damages available for
                                                             Kidder v. Read, 150                                          required.       proven by clear and     intentional
                   “(1) that a false representation was      Conn. App. 720, 726,       McLaughlin v.     McLaughlin,                     convincing              misrepresentation.
                   made as a statement of fact; (2) that it 93 A.3d 599, 603            CitiMortgage,     2010 U.S. Dist. McLaughlin,     evidence.”
                   was untrue and known to be untrue by (2014).                         Inc., No.         LEXIS 57876, 2010 U.S. Dist.                            Cohen v. Roll-A-Cover, LLC,
                   the party making it; (3) that it was                                 3:09CV1762,       at *45-46.      LEXIS 57876, Stuart v. Stuart, 297      2009 Conn. Super. LEXIS
                   made to induce the other party to act                                2010 U.S. Dist.                   at *45-46.   Conn. 26, 996 A.2d         2145 (Conn. Super. Ct. Aug.
                   on it; and (4) that the latter did so act                            LEXIS 57876,                                   259, 268 (2010).           6, 2009).


Page 3 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                   Other Defenses &
    Jurisdiction                   Elements                   Statute of Limitations     Materiality       Reliance      Knowledge        Standard of Proof         Damages & Remedies
                                                                                                                                                                                                       Features
                   on it to his injury.”                                               at *45-46 (D.                                                             “The method by which
                                                                                       Ct. June 11,                                                              damages are measured in a
                   Batoh v. McNeil-PPC, Inc., 167 F.                                   2010) (citing                                                             fraud action depends on
                   Supp. 3d 296, 315–16 (D. Conn.                                      Weinstein v.                                                              whether the plaintiff was a
                   2016), appeal dismissed (June 10,                                   Weinstein, 882                                                            fraudulently induced buyer
                   2016), appeal withdrawn (Aug. 15,                                   A.2d 53                                                                   or seller. If the plaintiff was
                   2016).                                                              (2005)).                                                                  a buyer, courts apply the
                   “We have held that [a] failure to                                                                                                             benefit of the bargain
                   disclose can be deceptive only if, in                                                                                                         measure of damages, which
                   light of all the circumstances, there is                                                                                                      is the difference in value
                   a duty to disclose.” (Internal quotation                                                                                                      between the property
                   marks omitted.)                                                                                                                               actually conveyed and the
                                                                                                                                                                 value of the property as it
                   Macomber v. Travelers Property &                                                                                                              would have been if there had
                   Casualty Corp., 261 Conn. 620, 635–                                                                                                           been no false
                   36, 804 A.2d 180 (2002); Glazer v.                                                                                                            representation.”
                   Dress Barn, Inc., 274 Conn. 33, 84,
                   873 A.2d 929, 961 (2005).                                                                                                                     Leisure Resort Tech., Inc. v.
                                                                                                                                                                 Trading Cove Assocs., 277
                                                                                                                                                                 Conn. 21, 34 (Conn. 2006).
DELAWARE           To establish a prima facie case of         3 years.                 No materiality   Justifiable     Allows            Under Delaware       “The measure of damages for         Under Delaware
                   intentional misrepresentation                                       required.        reliance        knowledge or      law, standard of     fraud differs from that for         law, intentional
                   (fraudulent concealment), the             Jeter v.                                   required.       reckless          proof for fraud is   negligent misrepresentation.        misrepresentation
                   following elements must be proven:        RevolutionWear, Inc.,     Trenwick Am.                     indifference to   preponderance of the Pursuant to a fraud claim, the      is a sufficient
                                                             No. CV 11706-VCG,         Litig. Trust v.  Trenwick, 906   the statement’s   evidence.            recipient of a fraudulent           underlying tort to
                   (1) Deliberate concealment by the         2016 WL 3947951, at       Ernst & Young, A.2d at 207.      falsity.                               misrepresentation is entitled       support a claim for
                   defendant of a material past or present *9 (Del. Ch. July 19,       L.L.P., 906                                        In re IBP            to recover as damages in an         civil conspiracy.
                   fact, or silence in the face of a duty to 2016).                    A.2d 168, 207                    Trenwick, 906     Shareholders Litig., action of deceit against the
                   speak;                                                              (Del. Ch. 2006),                 A.2d at 207.      789 A.2d 14, 54      maker the pecuniary loss to         Am. Gen. Life Ins.
                                                                                       aff'd, 931 A.2d                                    (Del. Ch. 2001).     him of which the                    Co. v. Goldstein,
                   (2) That the defendant acted with                                   438 (Del. 2007).                                                                                            741 F. Supp. 2d
                   scienter;                                                                                                                                   misrepresentation is a legal
                                                                                                                                                               cause, including: (a) the           604, 615 (D. Del.
                   (3) An intent to induce plaintiff’s                                                                                                         difference between the value        2010).
                   reliance upon the concealment;                                                                                                              of what he has received in
                                                                                                                                                               the transaction and its
                   (4) Causation; and (5) Damages                                                                                                              purchase price or other value
                   resulting from the concealment.                                                                                                             given for it; and (b)
                   Nicolet, Inc. v. Nutt, 525 A.2d 146,                                                                                                        pecuniary loss suffered
                   149 (Del. 1987).                                                                                                                            otherwise as a consequence
                                                                                                                                                               of the recipient’s reliance
                                                                                                                                                               upon the misrepresentation.”
                                                                                                                                                                 Envo, Inc. v. Walters, 2009
                                                                                                                                                                 Del. Ch. LEXIS 216 (Del.
                                                                                                                                                                 Ch. Dec. 30, 2009).
DISTRICT OF        “In order to prove fraudulent              “[A]ction [for fraud]                                                       “The elements must     A finding of intentional
COLUMBIA           misrepresentation, [plaintiffs] must       must be brought within                                                      be proved by clear     misrepresentation by itself
                   prove (1) a false representation, (2) in   three years from the                                                        and convincing         does not support the
                   reference to a material fact, (3) made     time the fraud was                                                          evidence.”             imposition of punitive
                   with knowledge of its falsity, (4) with    discovered or                                                                                      damages.
                                                                                                                                          Railan v. Katyal,

Page 4 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations      Materiality         Reliance      Knowledge     Standard of Proof        Damages & Remedies
                                                                                                                                                                                                     Features
                   the intent to deceive, and (5) action ta reasonably should have                                                        766 A.2d 998, 1009 Essroc Cement Corp. v.
                   ken by [plaintiffs] in reliance upon the been discovered.”                                                             (D.C. 2001) (internal CTI/D.C., Inc., 740 F. Supp.
                   representation, (6) which consequently                                                                                 citations omitted).   2d 131, 148 (D.D.C. 2010).
                   resulted in provable damages.”           D.C. Code § 12-301.

                   Railan v. Katyal, 766 A.2d 998, 1009 Interdonato v.
                   (D.C. 2001) (internal citations          Interdonato, 521 A.2d
                   omitted).                                1124, 1136 (D.C. 1987)
                                                            (internal citations
                                                            omitted).
FLORIDA            The elements of a cause of action for       4 years.                  No materiality     Mere reliance   Plain        “When fraud is          A finding of intentional        Plaintiff can only
                   fraudulent concealment are: “(1) false                                required.          required.       knowledge    alleged, proof of it    misrepresentation may be        recover one count
                   statement of material fact or               Martinez v. Bank of Am.                                      required.    must be of the          enough to warrant punitive      for damage on
                   suppression of truth by the defendant;      Corp., No. 14-21467-      Natarajan v.       Natarajan,                   clearest, strongest,    damages.                        “those actions that
                   (2) the defendant knew or should have       CIV-MORENO, 2014          Paul Revere        2010 U.S. Dist. Natarajan,   and most convincing                                     can be brought on
                   known the statement was false, or           WL 2735668, at *2         Life Ins. Co.,     LEXIS 60443, 2010 U.S. Dist. character.” Verneret    Southstar Equity, LLC v.        two theories of
                   made the statement without                  (S.D. Fla. June 16,       Civ. No. 8:04-     at *23.         LEXIS 60443, v. Foreclosure          Chau, 998 So. 2d 625, 632       liability, but where
                   knowledge as to truth or falsity; (3)       2014).                    cv-2612, 2010                      at *23.      Advisors, LLC, 45       (Fla. Dist. Ct. App. 2d Dist.   a single basis for
                   the defendant intended the false                                      U.S. Dist.                                      So.3d 889, 890 (Fla.    2008)                           damages applies.”
                   statement or omission induce the                                      LEXIS 60443,                                    Dist. Ct. App. 2010).
                                                                                         at *23 (M.D.                                                           Florida has developed a          First Interstate
                   plaintiff’s reliance; (4) the plaintiff                                                                                                      “flexibility” theory of
                   justifiably relied to his detriment.”                                 Fla. June 18,                                    Preponderance for                                      Dev. Corp. v.
                                                                                         2010) (citing                                    negligence.           damages in cases of              Ablanedo, 511 So.
                   Grills v. Philip Morris USA, Inc., 645                                Wadlington v.                                                          fraudulent misrepresentation     2d 536, 538 (Fla.
                   F. Supp. 2d 1107, 1122–23 (M.D. Fla.                                  Continental                                      Gilchrist Timber Co. to assure that an injured         1987).
                   2009).                                                                Med. Servs.,                                     v. ITT Rayonier Inc., party will obtain full
                                                                                         Inc., 907 So. 2d                                 472 F.3d 1329, 1330 compensation for the effect
                   In addition, “[t]he scenarios which                                   631, 632 (Fla.                                   (11th Cir. Fla.       of the fraud. An injured party
                   may give rise to a duty to speak                                      Dist. App.                                       2006).                may recover either the out-
                   include: (a) one party to a transaction                               2005).                                                                 of-pocket loss or the benefit
                   who speaks has a duty to say enough                                                                                                          of the bargain loss.
                   to prevent his words from misleading
                   the other party; (b) one party to a                                                                                                           Minotty v. Baudo, 42 So. 3d
                   transaction who has special                                                                                                                   824, 835 (Fla. Dist. Ct. App.
                   knowledge of material facts to which                                                                                                          4th Dist. 2010).
                   the other party does not have access
                   may have a duty to disclose those
                   facts to the other party; (c) one party
                   to a transaction who stands in a
                   confidential or fiduciary relation to the
                   other party to a transaction has a duty
                   to disclose material facts.”
                   In re Palm Beach Fin. Partners, L.P.,
                   517 B.R. 310, 335 (Bankr. S.D. Fla.
                   2013).
GEORGIA            “[P]laintiffs must prove the following 4 years.                       No materiality     Justifiable     Plain         Tort of fraudulent     Punitive damages may be
                   elements:                                                             required.          reliance        knowledge     misrepresentation      awarded in tort actions where
                                                          Hamburger v. PFM                                  required.       required.     requires proof of      there is clear and convincing
                   (1) that defendant made a false        Capital Mgmt., Inc.,           Rosen v.                                         elements by a          evidence that the defendant’s
                   representation of a material fact or   286 Ga. App. 382, 387,         Protective Life    Rosen, 2010     Rosen, 2010   preponderance of       actions showed willful
                   concealed a material fact when under 649 S.E.2d 779, 784              Ins. Co., 1:09-    U.S. Dist.      U.S. Dist.

Page 5 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                    Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations     Materiality        Reliance      Knowledge       Standard of Proof          Damages & Remedies
                                                                                                                                                                                                        Features
                   a duty to disclose; (2) that defendant      (2007).                  cv-03620, 2010 LEXIS 50392,       LEXIS 50392,     evidence.            misconduct, malice, fraud,
                   knew the representation to be false or                               U.S. Dist.     at *16.            at *16.                               wantonness, oppression, or
                   omission to be true when he made it;                                 LEXIS 50392,                                       Bloodworth v.        that entire want of care
                   (3) that defendant made the                                          at *16 (N.D.                                       Bloodworth, 626      which would raise the
                   representation or omission with the                                  Ga. May 20,                                        S.E.2d 589 (Ga. Ct. presumption of a conscious
                   intent and purpose of deceiving                                      2010) (citing                                      App. 2006) (internal indifference to
                   plaintiff; (4) that plaintiff justifiably                            J.E. Black                                         citations omitted).  consequences. If, however,
                   relied on the representation or                                      Constr. Co. v.                                                          there is evidence of fraud,
                   omission; and (5) that plaintiff                                     Ferguson                                                                punitive damages can be
                   suffered an injury as a result of such                               Enters., Inc.,                                                          awarded, as fraud constitutes
                   reliance.”                                                           643 S.E.2d 852                                                          tortious conduct.
                                                                                        (2007)).
                   McLendon v. Georgia Kaolin Co., 837                                                                                                             Trickett v. Advanced
                   F. Supp. 1231, 1239 (M.D. Ga. 1993)                                                                                                             Neuromodulation Sys., 542
                                                                                                                                                                   F. Supp. 2d 1338, 1356 (S.D.
                   In addition, defendant must have a                                                                                                              Ga. 2008)
                   duty to disclose. O.C.G.A. § 23–2–53;
                   McLendon v. Georgia Kaolin Co., 837
                   F. Supp. 1231, 1240 (M.D. Ga. 1993).
HAWAII             To elements of fraudulent                   6 years.                 No materiality    Mere reliance   Allows a         The party claiming      Punitive Damages for
                   concealment are:                                                     required.         required.       showing of       fraud must establish    intentional misrepresentation
                                                           Jou v. Adalian, No. CV                                         knowledge or a   the elements of fraud   available where “the
                   “(1) false representations were made 15-00155 JMS-KJM,               Sung v.           Sung, 2010      defendant’s      by clear and            defendant has acted
                   by the defendants;                      2016 WL 4582042, at          Hamilton, CV.     U.S. Dist.      ignorance of     convincing              wantonly or oppressively or
                                                           *19 (D. Haw. Sept. 1,        NO. 09-00212,     LEXIS 42440,    the truth.       evidence.               with such malice as implies a
                   (2) with knowledge of their falsity (or 2016).                       2010 U.S. Dist.   at *19-20.
                   without knowledge of their truth or                                                                                                             spirit of mischief or criminal
                                                                                        LEXIS 42440,                      Sung, 2010       Shoppe v. Gucci         indifference to civil
                   falsity);                                                            at *19-20 (D.                     U.S. Dist.       Am., Inc., 14 P.3d      obligations; or where there
                   (3) in contemplation of plaintiff’s                                  Haw. Apr. 30,                     LEXIS 42440,     1049, 1067 (Haw.        has been some willful
                   reliance upon these false                                            2010).                            at *19-20.       2000).                  misconduct or that entire
                   representations; and representations;                                                                                                           want of care which would
                   and                                                                                                                                             raise the presumption of a
                                                                                                                                                                   conscious indifference to
                   (4) plaintiff did rely upon them.                                                                                                               consequences.”
                   Further, plaintiff must show that he
                   suffered substantial pecuniary                                                                                                                  Haw. Forest & Trial, Ltd. v.
                   damage.”                                                                                                                                        Davey, 2009 U.S. Dist.
                                                                                                                                                                   LEXIS 99070, 20-21 (D.
                   Hawaii’s Thousand Friends v.                                                                                                                    Haw. Oct. 23, 2009).
                   Anderson, 768 P.2d 1293, 1296 (Haw.
                   1989).                                                                                                                                          In fraud or deceit cases, the
                                                                                                                                                                   measure of pecuniary
                   In addition, “[t]he defendant must owe                                                                                                          damages is the ‘benefit of the
                   a duty to the plaintiff in order for a                                                                                                          bargain.”
                   cause of action for fraud to succeed
                   based upon allegations of material                                                                                                              Exotics Hawaii-Kona, Inc. v.
                   misrepresentations and omissions.”                                                                                                              E. I. du Pont de Nemours &
                                                                                                                                                                   Co., 116 Haw. 277, 293
                   Nat’l Consumer Coop. Bank v.                                                                                                                    (Haw. 2007); Zanakis-Pico
                   Madden, 737 F. Supp. 1108, 1112 (D.                                                                                                             v. Cutter Dodge, Inc., 98
                   Haw. 1990).                                                                                                                                     Haw. 309, 322 (Haw. 2002).



Page 6 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                    Other Defenses &
    Jurisdiction                  Elements                    Statute of Limitations     Materiality        Reliance        Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                        Features
IDAHO              “In general, a party alleging a cause of 3 years.                   The false         Requires an       Allows a         The burden is on the   Punitive damages available       No recovery for
                   action based upon fraudulent                                        representation    evaluation of     showing of       claimant to prove      where there is an extreme        mental anguish.
                   misrepresentation must prove the            Nerco Minerals Co. v.   must concern a    the plaintiff’s   knowledge or a   each element of        deviation from a reasonable
                   following nine elements:                    Morrison Knudsen        material fact.    right to rely.    defendant’s      fraud by clear and     standard of conduct           Walston v.
                                                               Corp., 140 Idaho 144,                                       ignorance of     convincing             evidencing a harmful state of Monumental Life
                   (1) A representation; (2) Its falsity; (3) 150, 90 P.3d 894, 900    Chace v. Wells    Chace, 2010       the truth.       evidence.              mind.                         Ins. Co., 129
                   Its materiality; (4) The speaker’s          (2004).                 Fargo Home        U.S. Dist.                                                                              Idaho 211, 217
                   knowledge of the falsity or ignorance                               Mortg., No.       LEXIS 4463, at Chace, 2010         Kuhn v. Coldwell       Hardenbrook v. UPS, 2009 (Idaho 1996).
                   of its truth; (5) His intent that it should                         CV-09-203,        *5-6.          U.S. Dist.          Banker Landmark,       U.S. Dist. LEXIS 99596, 24-
                   be acted upon by the person in the                                  2010 U.S. Dist.                  LEXIS 4463, at      Inc., Case 245 P.3d    25 (D. Idaho Oct. 26, 2009).
                   manner reasonably contemplated; (6)                                 LEXIS 4463, at                   *5-6.               992, 1002 (Idaho
                   The hearer’s ignorance of its falsity;                              *5-6 (D. Idaho                                       2010).                 “The ‘out-of-pocket rule’
                   (7) His reliance on its truth; (8) His                              Jan 20, 2010)                                                               and the ‘benefit-of-bargain
                   right to rely thereon; (9) His                                      (citing Jenkins                                                             rule’ are not exclusive and
                   consequent and proximate injury.”                                   v. Boise                                                                    should only be used when
                                                                                       Cascade Corp.,                                                              appropriate under the facts.
                   Katseanes v. Yamagata, 109 Idaho                                    108 P.3d 380,                                                               The underlying principle is
                   702, 703, 710 P.2d 612, 613 (Ct. App.                               386 (Idaho                                                                  that the victim of fraud is
                   1985).                                                              2005)).                                                                     entitled to compensation for
                                                                                                                                                                   every wrong, which is the
                   Silence may constitute fraud when a                                                                                                             natural and proximate result
                   duty to disclose exists.                                                                                                                        of the fraud. The measure of
                   Sowards v. Rathbun, 134 Idaho 702,                                                                                                              damages, which should be
                   707, 8 P.3d 1245, 1250 (2000).                                                                                                                  adopted under the facts of a
                                                                                                                                                                   case, is the one, which will
                                                                                                                                                                   effect such results.”
                                                                                                                                                                   Walston v. Monumental Life
                                                                                                                                                                   Ins. Co., 129 Idaho 211, 217
                                                                                                                                                                   (Idaho 1996).
ILLINOIS           “The elements of a claim for           5 years.                     The false         Mere reliance     Plain            A plaintiff must       Punitive damages are
                   fraudulent misrepresentation, also                                  representation    required.         knowledge        prove the elements     prohibited in simple
                   referred to as common law fraud, are: Todorov v. Bank of Am.,       must concern a                      required.        of fraudulent          negligence cases but are
                                                          N.A., No. 14-CV-1028,        material fact.    Millar, 2010                       misrepresentation by   appropriate in fraud cases.
                   (1) a false statement or omission of   2014 WL 5465466, at                            U.S. Dist.        Millar, 2010     clear and convincing
                   material fact;                         *1 (N.D. Ill. Oct. 27,       Millar v. Larkin LEXIS 60057,       U.S. Dist.       evidence.              Cripe v. Leiter, 291 Ill. App.
                                                          2014).                       Law Firm, No. at *33.               LEXIS 60057,                            3d 155, 158 (Ill. App. Ct. 3d
                   (2) knowledge or belief of the falsity                              09-cv-101, 2010                     at *33.          Johnson v.             Dist. 1997).
                   by the party making it;                                             U.S. Dist.                                           Waterfront Servs.
                   (3) intention to induce the other party                             LEXIS 60057,                                         Co., 909 N.E.2d 342 If the elements of damage
                   to act;                                                             at *33 (S.D. Ill.                                    (Ill. App. Ct. 2009). can be proved, nominal
                                                                                       Jun 17, 2010)                                                              damage can be recovered .
                   (4) action by the other party in                                    (citing Connick                                                             City of Chicago v. Michigan
                   reliance on the truth of the statements;                            v. Suzuki Motor                                                             Beach Hous. Coop., 297 Ill.
                   and                                                                 Co., 675 N.E.2d                                                             App. 3d 317, 326 (Ill. App.
                                                                                       584 (Ill. 1996)).                                                           Ct. 1st Dist. 1998).
                   (5) damage to the other party resulting
                   from such reliance.” Weidner v.                                                                                                                 Benefit of the bargain is used
                   Karlin, 932 N.E.2d 602, 605 (Ill. App.                                                                                                          to calculate damages in fraud
                   2010).                                                                                                                                          cases.
                   “In addition to these elements, in                                                                                                              Price v. Philip Morris, Inc.,
                   order to prove fraud by the omission

Page 7 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                     Other Defenses &
    Jurisdiction                   Elements                  Statute of Limitations     Materiality         Reliance        Knowledge        Standard of Proof           Damages & Remedies
                                                                                                                                                                                                         Features
                   of a material fact, it is necessary to                                                                                                             2005 Ill. LEXIS 2071 (Ill.
                   show the existence of a special or                                                                                                                 Dec. 15, 2005).
                   fiduciary relationship, which would
                   raise a duty to speak.”
                   Weidner v. Karlin, 932 N.E.2d 602,
                   605 (Ill. App. 2010) (citations
                   omitted).
INDIANA            To constitute a valid claim for fraud,    6 years.                 The false          Requires an       Allows            “When fraud is           Fraudulent misrepresentation
                   the complaining party must prove”                                  representation     evaluation of     knowledge or      relied on as a basis     can result in punitive
                                                             Acuity v. Nuthak Ins.,   must concern a     the plaintiff’s   reckless          for recovery,            damages.
                   (1) “there was a material                 LLC, No. 1:10-CV-        material fact.     right to rely.    indifference to   alleging party must
                   misrepresentation of past or existing     00261-LJM, 2011 WL                                            the statement’s   prove all of essential   A.B.C. Home & Real Estate
                   fact”                                     5179156, at *6 (S.D.     Skinner v.         Skinner, 2010     falsity.          elements of fraud by     Inspection, Inc. v. Plummer,
                                                             Ind. Oct. 31, 2011).     Metro. Life Ins.   U.S. Dist.                          a preponderance of       500 N.E.2d 1257, 1263 (Ind.
                   (2) “made with knowledge or reckless                               Co., No. 3:09      LEXIS 53040,      Skinner, 2010                              Ct. App. 1986).
                   ignorance of its falsity, and”                                                                                            the evidence.”
                                                                                      CV 394, 2010       at *23.           U.S. Dist.
                   (3) “the misrepresentation caused                                  U.S. Dist.                           LEXIS 53040,      Grissom v. Moran, Benefit of the bargain is the
                   reliance to the detriment of the person                            LEXIS 53040,                         at *23.           290 N.E.2d 119, 123 measure for intentional
                   relying upon it.”                                                  at *23 (N.D.                                           (Ind. Ct. App. 1972). misrepresentation damages.
                                                                                      Ind. May 27,                                                                 Lightning Litho, Inc. v.
                   Am. United Life Ins. Co. v. Douglas,                               2010) (citing                                                                Danka Indus., 776 N.E.2d
                   808 N.E.2d 690, 701 (Ind. App. 2004).                              Bilimoria                                                                    1238, 1243 (Ind. Ct. App.
                                                                                      Computer Sys.,                                                               2002).
                   However, “only if [defendant] ha[s] a                              LLC v. Am.
                   duty to disclose something it did not                              Online, Inc.,
                   disclose, could fraud be a plausible                               829 N.E.2d 150,
                   cause of action.”                                                  155 (Ind. Ct.
                   Am. United Life Ins. Co. v. Douglas,                               App. 2005)).
                   808 N.E.2d 690, 694 (Ind. App. 2004).
IOWA               To establish a claim for fraudulent       5 years.                 The false          Justifiable       Plain       Fraud must be                  Punitive damages are not
                   misrepresentation, Plaintiff has the                               representation     reliance          knowledge   proven by a                    allowed for intentional
                   burden of proving each of the             McDowell ex rel. Faga    must concern a     required.         required.   preponderance of               misrepresentation in the
                   following elements:                       v. McDowell, 666         material fact.                                   clear, satisfactory,           absence of malice, fraud, or
                                                             N.W.2d 621 (Iowa Ct.                      Agriprocessors, Agriprocessors, and convincing                 other illegal acts.
                   “(1) representation,                      App. 2003).              First Bank Bus. 2010 U.S. Dist. 2010 U.S. Dist. evidence.
                                                                                      Capital, Inc. v. LEXIS 3755, at LEXIS 3755, at                                  Clark-Peterson Co. v.
                   (2) falsity,                                                       Agriprocessors, *35.             *35.            Stewart v. Sisson,             Independent Ins. Assocs.,
                   (3) materiality,                                                   Inc., No. 08-                                    766 N.W.2d 800                 514 N.W.2d 912, 916 (Iowa
                                                                                      CV-1035, 2010                                    (Iowa App. 2009).              1994).
                   (4) scienter,                                                      U.S. Dist.
                                                                                      LEXIS 3755, at                                                                  “Iowa law recognizes two
                   (5) intent to deceive,                                             *35 (N.D. Iowa                                                                  basic methods to measure
                                                                                      Jan. 19, 2010)                                                                  damages in fraud cases. The
                   (6) reliance, and                                                                                                                                  first measure of damages
                                                                                      (citing Smidt v.
                   (7) resulting injury and damage.”                                  Porter, 695                                                                     provides compensation for
                                                                                      N.W.2d 9, 22                                                                    the benefit of the bargain.
                   Van Sickle Const. Co. v. Wachovia                                  (Iowa 2005)).                                                                   The second measure of
                   Commercial Mortg., Inc., 783 N.W.2d                                                                                                                damages is the out-of-pocket
                   684, 687 (Iowa 2010).                                                                                                                              rule. However, these
                                                                                                                                                                      measures of damages have

Page 8 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                   Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations     Materiality       Reliance      Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                       Features
                   The plaintiff must show that the                                                                                                              primarily been developed in
                   defendant was under a legal duty to                                                                                                           cases of fraud involving the
                   communicate the withheld                                                                                                                      transfer of property. Yet,
                   information to prevail on a fraudulent                                                                                                        even when property is not
                   nondisclosure claim.                                                                                                                          transferred between the
                                                                                                                                                                 defendant and the plaintiff, a
                   Schuster v. Anderson, 378 F. Supp. 2d                                                                                                         defrauded plaintiff is entitled
                   1070, 1113 (N.D. Iowa 2005).                                                                                                                  to recover those losses
                                                                                                                                                                 proximately caused by
                                                                                                                                                                 reliance on the
                                                                                                                                                                 misrepresentation.”
                                                                                                                                                                 Spreitzer v. Hawkeye State
                                                                                                                                                                 Bank, 779 N.W.2d 726, 739
                                                                                                                                                                 (Iowa 2009).
KANSAS             The elements of fraud by silence are:       2 years.                 No materiality   Justifiable     Plain           “Fraud is never         To recover punitive
                                                                                        required.        reliance        knowledge       presumed, but must      damages, plaintiff must
                   (1) The defendant had knowledge of          Patterson v. Williams,                    required.       required.       be established by       prove by clear and
                   material facts that the plaintiff did not   No. 10-CV-4094-CM,       Alires v.                                        clear and convincing    convincing evidence, that
                   have and could not have discovered by       2011 WL 5142757, at      McGehee, 85      Alires, 85 P.3d Alires, 85 P.3d evidence.”              defendant acted willfully,
                   the exercise of reasonable diligence;       *3 (D. Kan. Oct. 28,     P.3d 1191, 1195 at 1195.         at 1195.                                wantonly, or with fraud or
                                                               2011), aff’d, 500 F.     (Kan. 2004)                                      Chism v. Protective     malice.
                   (2) the defendant was under an              App’x 792 (10th Cir.     (citing Gerhardt                                 Life Ins. Co., 234
                   obligation to communicate the               2012).                   v. Harris, 934                                   P.3d 780, 783 (Kan.     K.S.A. §§ 60-3701(c), 60-
                   material facts to the plaintiff;                                     P.2d 976 (Kan.                                   2010).                  3702(c).
                   (3) the defendant intentionally failed                               1997)).
                                                                                                                                                                 Benefit of the bargain is used
                   to communicate to the plaintiff the                                                                                                           to calculate damages for
                   material facts;                                                                                                                               fraud.
                   (4) the plaintiff justifiably relied upon                                                                                                     Fisher v. Mr. Harold’s Hair
                   the defendant to communicate the                                                                                                              Lab, Inc., 215 Kan. 515
                   material facts to the plaintiff; and                                                                                                          (Kan. 1974).
                   (5) the plaintiff sustained damages as
                   a result of the defendant’s failure to
                   communicate the material facts to the
                   plaintiff.
                   Stechschulte v. Jennings, 297 Kan. 2,
                   21, 298 P.3d 1083, 1097 (2013).
KENTUCKY           A plaintiff asserting a fraudulent          5 years.                 The false        Mere reliance  Allows            Fraud claim requires   To receive punitive damages,
                   concealment (or fraud by omission)                                   representation   required.      knowledge or      proof, by clear and    the plaintiff must show the
                   claim under Kentucky law must               Ky. Rev. Stat. Ann.      must concern a                  reckless          convincing             defendant acted with
                   establish four elements:                    § 413.120 (West).        material fact.   Rivermont Inn, indifference to   evidence, of six       “oppression, fraud or
                                                                                                         113 S.W.3d at the statement’s    elements . . . .       malice.”
                   “(1) the defendant had a duty to                                     Rivermont Inn,   640..          falsity
                   disclose the material fact at issue;                                 Inc. v. Bass                                    Flegles, Inc. v.         KRS § 411.184(2).
                                                                                        Hotels &                         Rivermont Inn, Truserv Corp., 289
                   (2) the defendant failed to disclose the                             Resorts, Inc.,                   113 S.W.3d at S.W.3d 544 (Ky.           The terms “oppression” and
                   fact;                                                                113 S.W.3d                       640.           2009).                   “fraud” are statutorily
                                                                                        636, 640 (Ky.                                                            defined. Oppression is
                   (3) the defendant’s failure to disclose                                                                                                       conduct intended to subject a
                                                                                        Ct. App. 2003)

Page 9 of 28
                                                50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                  Other Defenses &
    Jurisdiction                  Elements                   Statute of Limitations      Materiality        Reliance     Knowledge        Standard of Proof         Damages & Remedies
                                                                                                                                                                                                      Features
                   the material fact induced the plaintiff                             (citing United                                                            plaintiff to cruel and unjust
                   to act; and                                                         Parcel Serv. v.                                                           hardship. Id.
                                                                                       Rickert, 996
                   (4) the plaintiff suffered actual                                   S.W.2d 464,                                                               § 411.184(1)(a).
                   damages as a consequence.”                                          466 (Ky.                                                                  Fraud is defined to be
                   House v. Bristol-Myers Squibb Co.,                                  1999)).                                                                   intentional
                   No. 3:15-CV-00894-JHM, 2017 WL                                                                                                                misrepresentation…of
                   55876, at *8 (W.D. Ky. Jan. 4, 2017).                                                                                                         material fact that is known to
                                                                                                                                                                 the defendant and is
                   “[A] party asserting a fraudulent                                                                                                             concealed with the intention
                   concealment (or fraud by omission)                                                                                                            of causing injury to the
                   claim must specify ‘the who, what,                                                                                                            plaintiff.
                   when, where, and how’ of the alleged
                   omission.” Id.                                                                                                                                § 411.184(1)(b).
                                                                                                                                                                 Benefit of the bargain is used
                                                                                                                                                                 to calculate damages for
                                                                                                                                                                 fraud.
                                                                                                                                                                 Sanford Constr. Co. v. S & H
                                                                                                                                                                 Contractors, Inc., 443
                                                                                                                                                                 S.W.2d 227, 238 (Ky. 1969).
LOUISIANA          “The elements of a claim for              1 year.                   No materiality    No reliance    No knowledge Fraud need only be          Louisiana law prohibits
                   intentional misrepresentation in                                    required.         required.      required.     proven by                  punitive damage awards in
                   Louisiana are:                            Cerullo v. Heisser, 16-                                                  preponderance of           tort cases.
                                                             558 (La. App. 5 Cir.      Shelton v.       Shelton, 798    Shelton, 798  evidence and may be
                   (1) a misrepresentation of a material     2/8/17), 213 So. 3d       Standard/700     So. 2d at 60.   So. 2d at 60. established by             Silver v. Nelson, 610 F.
                   fact;                                     1232, 1237.               Assocs., 798 So.                               circumstantial             Supp. 505, 523 (D. La.
                                                                                       2d 60, (La.                                    evidence.                  1985).
                   (2) made with intent to deceive; and                                2001);
                   (3) causing justifiable reliance with                               Williamson v.                                      Van Meter v.
                   resultant injury.”                                                  Haynes Best W.,                                    Gutierrez, 897 So.2d
                                                                                       688 So. 2d 1201                                    781, 787 (La. Ct.
                   Baricuatro v. Indus. Pers. & Mgmt.                                  (La. Ct. App.                                      App. 2005).
                   Servs., Inc., No. CIV.A. 11-2777,                                   1997).
                   2014 WL 3094750, at *3 (E.D. La.
                   July 7, 2014).
                   Pursuant to Louisiana law, in order
                   “[t]o find fraud from silence or
                   suppression of the truth, there must
                   exist a duty to speak or disclose
                   information.”
                   Thomas v. Pride Oil & Gas
                   Properties, Inc., 633 F. Supp. 2d 238,
                   241 (W.D. La. 2009).
MAINE              The elements of a claim of fraudulent     6 years.                  The false         Justifiable    Allows            Elements of            Benefit of the bargain is used
                   concealment are:                                                    representation    reliance       knowledge or      fraudulent             to calculate damages for
                                                             Drilling & Blasting       must concern a    required.      reckless          misrepresentation      fraud.
                   (1) a failure to disclose;                Rock Specialists, Inc. v. material fact.                   indifference to   must be proved by
                                                             Rheaume, 2016 ME                            Grover, 638    the statement’s   clear and convincing   Nelson v. Leo’s auto Sales,

Page 10 of 28
                                              50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                    Other Defenses &
    Jurisdiction                   Elements                      Statute of Limitations     Materiality       Reliance       Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                        Features
                    (2) a material fact;                         131, ¶ 17, 147 A.3d      Grover v.        A.2d at 716.    falsity.          evidence.              Inc., 158 Me. 368, 373 (Me.
                                                                 824, 829.                Minette-Mills,                                                            1962).
                    (3) where a legal or equitable duty to                                Inc., 638 A.2d                   Grover, 638       Maine Eye Care
                    disclose exists;                                                      712, 716 (Me.                    A.2d at 716.      Assocs. P.A. v.        Punitive damages available
                                                                                          1994).                                             Gorman, 890 A.2d       for fraud.
                    (4) with the intention of inducing                                                                                       707, 711 (Me.
                    another to act or to refrain from acting                                                                                 2006).                 St. Francis De Sales Fed.
                    in reliance on the non-disclosure; and                                                                                                          Credit Union v. Sun Ins. Co.
                                                                                                                                                                    of N.Y., 2002 ME 127, P21
                    (5) which is in fact relied upon to the                                                                                                         (Me. 2002).
                    aggrieved party’s detriment.
                    Picher v. Roman Catholic Bishop of
                    Portland, 2009 ME 67, ¶ 30, 974 A.2d
                    286, 295.
MARYLAND            To prevail on a claim of fraudulent          3 years.                 No materiality   Justifiable     Allows            To prevail on a        Punitive damages available
                    concealment, a plaintiff must show                                    required.        reliance        knowledge or      fraud-based claim, a   for intentional
                    that (1) the defendant owed a duty to        Branch v. Bank of Am.,                    required.       reckless          party must prove       misrepresentation.
                    the plaintiff to disclose a material fact;   N.A., No. CIV. PWG-      Lloyd v. Gen.                    indifference to   each element of the
                    (2) the defendant failed to disclose         11-3712, 2013 WL         Motors Corp.,    Hoffman v.      the statement’s   fraud by clear and     HBCU Pro Football. LLC v.
                    that fact; (3) the defendant intended to     6815903, at *2 (D. Md.   916 A.2d 257     Stamper, 867    falsity.          convincing             New Vision Sports Props.,
                    defraud or deceive the plaintiff; (4) the    Dec. 19, 2013).          (Md. 2007).      A.2d 276, 292                     evidence.              LLC, 2011 U.S. Dist. LEXIS
                    plaintiff took action in justifiable                                                   (Md. 2005).     Hoffinan, 867                            55976 (D. Md. May 24,
                    reliance on the concealment; and (5)                                                                   A.2d at 292.      Cent. Truck Ctr.,      2011).
                    the plaintiff suffered damages as a                                                                                      Inc. v. Cent. GMC,
                                                                                                                                             Inc., 4 A.3d 515,      “The proper measure of
                    result of the defendant’s concealment.                                                                                                          damages in fraud and deceit
                                                                                                                                             520 (Md. Ct. Spec.
                    Crystal v. Midatlantic Cardiovascular                                                                                    App. 2010).            cases is determined by the
                    Assocs., P.A., 227 Md. App. 213, 231–                                                                                                           so-called ‘flexibility
                    32, 133 A.3d 1198, 1209 (2016).                                                                                                                 theory,’…”
                                                                                                                                                                    Hinkle v. Rockville Motor
                                                                                                                                                                    Co., 262 Md. 502, 512 (Md.
                                                                                                                                                                    1971).
MASSACHUSETTS To recover for fraudulent                          3 years.             The false            Mere reliance   Plain         For fraud, the intent      A simple finding of
              misrepresentation, a plaintiff “must                                    representation       required.       knowledge     to deceive must be         intentional misrepresentation
              allege and prove that the defendant             Rice v. Santander Bank, must concern a                       required.     established by “clear      “does not automatically
              made a false representation of a                N.A., 196 F. Supp. 3d   material fact.       Armstrong, 349                and convincing”            trigger punitive damages.
              material fact with knowledge of its             146, 153 (D. Mass.                           F. Supp. 2d at Armstrong, 349 evidence.                  There must be something
              falsity for the purpose of inducing the         2016).                  Armstrong v.         81.            F. Supp. 2d at                            more.”
              plaintiff to act thereon, and that the                                  Rohm & Haas                         81.            Metris U.S.A., Inc. v.
              plaintiff relied upon the representation                                Co., 349 F.                                        Faro Techs., Inc.,         Technologies, S.A. v.
              as true and acted upon it to [her]                                      Supp. 2d 71, 81                                    2011 U.S. Dist.            Cyrano, Inc., 460 F. Supp.
              damage.”                                                                (D. Mass. 2004)                                    LEXIS 105865 (D.           2d 197, 206 (D. Mass. 2006).
                                                                                      (citing Reisman                                    Mass. Sept. 19,
                    Masingill v. EMC Corp., 449 Mass.                                 v KPMG Peat                                        2011).
                    532, 540, 870 N.E.2d 81, 88 (2007).                               Marwick, 787
                                                                                      N.E.2d 1060
                    Where the claim of fraud is premised                              (Mass. Ct. App.
                    on a failure to disclose plaintiff has to                         2003)).
                    prove that defendant had a duty to
                    disclose.


Page 11 of 28
                                           50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                    Statute of Limitations     Materiality       Reliance       Knowledge       Standard of Proof        Damages & Remedies
                                                                                                                                                                                                     Features
                   Rossman v. Herb Chambers Com.
                   Ave., Inc., 80 Mass. App. Ct. 1116,
                   957 N.E.2d 254 (2011).
MICHIGAN           “[T]he elements for establishing fraud     6 years.                 The false        Mere reliance  Allows            Fraud must be          Fraudulent intent may give
                   or silent fraud [are] ... (1) a material                            representation   required.      knowledge or      established by clear   rise to punitive damages.
                   representation which is false; (2)         Adams v. Adams, 276      must concern a                  reckless          and convincing
                   known by defendant to be false, or         Mich. App. 704, 710,     material fact.   Johnson, 769   indifference to   evidence and must      Williams v. Polgar, 391
                   made recklessly without knowledge of       742 N.W.2d 399, 403                       N.W.2d at 759. the statement’s   never be presumed.     Mich. 6, 21 (Mich. 1974).
                   its truth or falsity; (3) that defendant   (2007).                  Johnson v.                      falsity.
                                                                                       Wausau Ins.                                     Foodland Distrib. v.     Benefit of the bargain is used
                   intended plaintiff to rely upon the                                                                                                          to calculate damages for
                   representation; (4) that, in fact,                                  Co., 769                         Johnson, 769 Al-Naimi, 559
                                                                                       N.W.2d 755,                      N.W.2d at 759. N.W.2d 379, 381          fraud.
                   plaintiff acted in reliance upon it; and
                   (5) thereby suffered injury. The false                              759 (Mich. Ct.                                  (Mich. App. 1996).       Wolbrink v. Sorr, 341 Mich.
                   material representation needed to                                   App. 2009).                                                              512, 521 (Mich. 1954).
                   establish fraud may be satisfied by the
                   failure to divulge a fact or facts the
                   defendant has a duty to disclose.”
                   McMullen v. Joldersma, 435 N.W.2d
                   428, 430 (Mich. App. 1988).
MINNESOTA          To make out a claim for fraudulent         6 years.                 The false        Reasonable      Plain            Fraud must be          Punitive damages may be
                   misrepresentation, the plaintiff must                               representation   reliance        knowledge        proven by clear and    awarded for fraudulent-
                   establish that: (1) there was a false      Doe v. Archdiocese of    must concern a   required.       required.        convincing             misrepresentation claims.
                   representation by a party of a past or     St. Paul, 817 N.W.2d     material fact.                                    evidence.
                   existing material fact susceptible of      150, 155 (Minn. 2012).                    In re Strid, 487 In re Strid, 487                       Trimily, Inc. v. Delice
                   knowledge; (2) made with knowledge                                  In re Strid, 487 N.W.2d at 893- N.W.2d at 893- Beasley v. Medin,         Group, 2007 U.S. Dist.
                   of the falsity of the representation or                             N.W.2d 891,      94.              94.              479 N.W.2d 95, 99     LEXIS 47965 (D. Minn.
                   made as of the party’s own knowledge                                893-94 (Minn.                                      (Minn. App. 1992).    June 25, 2007).
                   without knowing whether it was true                                 1992).
                                                                                                                                                                Minnesota recognizes the
                   or false; (3) with the intention to                                                                                                          “out-of-pocket” rule as the
                   induce another to act in reliance                                                                                                            proper measure of damages
                   thereon; (4) that the representation                                                                                                         for negligent
                   caused the other party to act in                                                                                                             misrepresentation.
                   reliance thereon; and (5) that the party
                   suffer[ed] pecuniary damage as a                                                                                                             Lobe Enters. v. Dotsen, 360
                   result of the reliance.                                                                                                                      N.W.2d 371, 373 (Minn.
                                                                                                                                                                App. 1985).
                   Hoyt Properties, Inc. v. Prod. Res.
                   Grp., L.L.C., 736 N.W.2d 313, 318                                                                                                            Same for fraud cases.
                   (Minn. 2007).
                                                                                                                                                                B.F. Goodrich Co. v. Mesabi
                   Nondisclosure of a fact constitutes                                                                                                          Tire Co., 430 N.W.2d 180,
                   fraud only if there is “suppression of                                                                                                       182 (Minn. 1988).
                   facts which one party is under a legal
                   or equitable obligation to
                   communicate to the other, and which
                   the other party is entitled to have
                   communicated to him.”
                   Highland Bank v. Wyatt, No. A15-
                   0275, 2015 WL 8548639, at *2 (Minn.


Page 12 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                       Other Defenses &
    Jurisdiction                   Elements                      Statute of Limitations     Materiality        Reliance       Knowledge       Standard of Proof          Damages & Remedies
                                                                                                                                                                                                           Features
                   Ct. App. Dec. 14, 2015), review
                   dismissed (Feb. 17, 2016).
MISSISSIPPI        A plaintiff asserting fraudulent              3 years.               The false           Reasonable       Plain            The elements of         In Mississippi, to recover
                   misrepresentation must prove the                                     representation      reliance         knowledge        fraud, which must be    punitive damages based on a
                   following elements, by clear and              Austin v. Bayer Pharm. must concern a      required.        required.        proven by clear and     claim of fraud, the plaintiffs
                   convincing evidence: (1) a                    Corp., No. 5:13-CV-28- material fact.                                        convincing              must prove by clear and
                   representation; (2) its falsity; (3) its      KS-MTP, 2013 WL                            McGee, 733       McGee, 733       evidence.               convincing evidence that
                   materiality; (4) the speaker’s                5406589, at *3 (S.D.   McGee v.            So. 2d at 312.   So. 2d at 312.                           “the defendant … committed
                   knowledge of its falsity or ignorance         Miss. Sept. 25, 2013). Swarek, 733 So.                                       O.W.O. Invs. v.         actual fraud.”
                   of the truth; (5) his intent that it should                          2d 308, 312                                           Stone Inv. Co., Inc.,
                   be acted on by the hearer and in the                                 (Miss. Ct. App.                                       32 So.3d 439, 446       Miss. Code Ann.
                   manner reasonably contemplated; (6)                                  1999).                                                (Miss. 2010).           § 11-1-65.
                   the hearer’s ignorance of its falsity;                                                                                                             For fraud, damages are
                   (7) his reliance on its truth; (8) his                                                                                                             “actual damages” not just out
                   right to rely thereon; and (9) his                                                                                                                 of pocket expenses.
                   consequent and proximate injury.
                                                                                                                                                                      Hobbs Auto., Inc. v. Dorsey,
                   Elchos v. Haas, 178 So. 3d 1183,                                                                                                                   914 So. 2d 148, 154 (Miss.
                   1198 (Miss. 2015), reh’g denied (Dec.                                                                                                              2005).
                   10, 2015).
                   We have long recognized the principle
                   that a party is liable for its silence
                   where its silence “relate[s] to material
                   fact or matter known to the party and
                   ... it is [the party’s] legal duty to
                   communicate to the other contracting
                   party.”
                   Daniels v. Crocker, No. 2016-CA-
                   00566-SCT, 2017 WL 2505196, at
                   *10 (Miss. June 8, 2017).
MISSOURI           The elements of fraud are: “(1) A             5 years (up to 15 years). The false        Justifiable      Allows a         “The party alleging     Punitive damages are
                   representation; (2) its falsity; (3) its                                representation   reliance         showing of       fraud bears the         available for fraudulent
                   materiality; (4) the speaker’s                Hilyard v. Medtronic,     must concern a   required.        knowledge or a   burden of proving       misrepresentation.
                   knowledge of its falsity; (5) his intent      Inc., 21 F. Supp. 3d      material fact.                    defendant’s      each element and
                   that it should be acted on by the             1012, 1017 (E.D. Mo.                       Osterberger,     ignorance of     must satisfy that       Wells v. Farmers Alliance
                   person and in the manner reasonably           2014).                    Osterberger v.   599 S.W.2d at    the truth.       burden with clear       Mut. Ins. Co., 2009 U.S.
                   contemplated; (6) the hearer’s                                          Hites Constr.    227.                              and convincing          Dist. LEXIS 10032 (E.D.
                   ignorance of its falsity; (7) his reliance                              Co., 599                          Osterberger,     evidence.”              Mo. Feb. 11, 2009).
                   on its truth; (8) his right to rely                                     S.W.2d 221,                       599 S.W.2d at
                                                                                           227 (Mo. Ct.                      227.             Kempton v. Dugan,       “Generally, a victim of fraud
                   thereon; (9) the hearer’s consequent                                                                                                               can either return what he
                   and proximate injury.”                                                  App. 1980).                                        224 S.W.3d 83, 87
                                                                                                                                              (Mo. App. 2007).        purchased and get his money
                   McGuire v. Bode, 607 S.W.2d 165,                                                                                                                   back (recission), or keep
                   166 (Mo. App. 1980).                                                                                                                               what he purchased and sue
                                                                                                                                                                      for damages measured as the
                   “Silence or concealment of facts can                                                                                                               difference between its value
                   amount to misrepresentation and serve                                                                                                              as represented and its true
                   as a substitute element for a false and                                                                                                            value as of the date of
                   fraudulent misrepresentation if the                                                                                                                purchase (benefit of the


Page 13 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                    Other Defenses &
    Jurisdiction                  Elements                    Statute of Limitations     Materiality       Reliance         Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                        Features
                   silent party has a duty to speak.”                                                                                                              bargain).”
                   Artilla Cove Resort, Inc. v. Hartley, 72                                                                                                        Davis v. Cleary Bldg. Corp.,
                   S.W.3d 291, 298 (Mo. App. 2002);                                                                                                                143 S.W.3d 659, 668 (Mo.
                   Ziglin v. Players MH, L.P., 36 S.W.3d                                                                                                           Ct. App. 2004).
                   786, 791 (Mo. App. 2001).
MONTANA            A claim of actual fraud must establish     2 years.                The false         Requires an       Allows a          “A mere suspicion      Punitive damages are
                   the following elements: 1) a                                       representation    evaluation of     showing of        of fraud is not        available if clear and
                   representation; 2) falsity of the          Christian v. Atl.       must concern a    the plaintiff’s   knowledge or a    sufficient, fraud      convincing evidence that
                   representation; 3) materiality of the      Richfield Co., 2015 MT material fact.     right to rely.    defendant’s       must be proven by a    defendant was guilty of
                   representation; 4) speaker’s               255, ¶ 14, 380 Mont.                                        ignorance of      preponderance of the   actual fraud or actual
                   knowledge of the falsity of the            495, 503, 358 P.3d 131, In re Estate of   In re Estate of   the truth.        evidence.”             malice.”
                   representation or ignorance of its         139.                    Kindsfather,      Kindsfather,
                   truth; 5) speaker’s intent that it be                              108 P.3d 487,     108 P.3d at       In re Estate of   In re Estate of        Mont. Code Ann.
                   relied upon; 6) the hearer’s ignorance                             490 (Mt. 2005).   490.              Kindsfather,      Kindsfather, 108       § 27-1-221(1).
                   of the falsity of the representation; 7)                                                               108 P.3d at       P.3d 487, 490
                   the hearer’s reliance on the                                                                           490.              (Mont. 2005).          The damages recoverable for
                   representation; 8) the hearer’s right to                                                                                                        a negligent misrepresentation
                   rely on the representation; and 9) the                                                                                                          are those necessary to
                   hearer’s consequent and proximate                                                                                                               compensate the plaintiff for
                   injury caused by the reliance on the                                                                                                            the pecuniary loss of which
                   representation.                                                                                                                                 the misrepresentation is a
                                                                                                                                                                   legal cause, including (a) the
                   McCulley v. U.S. Bank of Montana,                                                                                                               difference between the value
                   2015 MT 100, ¶ 34, 378 Mont. 462,                                                                                                               of what he has received in
                   472, 347 P.3d 247, 256.                                                                                                                         the transaction and its
                                                                                                                                                                   purchase price or other value
                   Under Montana law, constructive                                                                                                                 given for it; and (b)
                   fraud is defined as: (1) any breach of                                                                                                          pecuniary loss suffered
                   duty that, without an actually                                                                                                                  otherwise as a consequence
                   fraudulent intent, gains an advantage                                                                                                           of the plaintiff’s reliance on
                   to the person in fault or anyone                                                                                                                the misrepresentation
                   claiming under the person in fault by
                   misleading another person to that                                                                                                               United First Fed. Sav. &
                   person’s prejudice or to the prejudice                                                                                                          Loan Ass’n v. White-Stevens,
                   of anyone claiming under that person;                                                                                                           Ltd., 253 Mont. 242, 249
                   or (2) any act or omission that the law                                                                                                         (Mont. 1992).
                   especially declares to be fraudulent,
                   without respect to actual fraud.
                   Fischer v. Ocwen Loan Servicing,
                   LLC, No. CV-14-94-BLG-SPW-CSO,
                   2014 WL 6685987, at *6 (D. Mont.
                   Nov. 25, 2014), report and
                   recommendation adopted, No. CV 14-
                   94-BLG-SPW-CSO, 2014 WL
                   11498231 (D. Mont. Dec. 11, 2014).
NEBRASKA           To prove fraudulent concealment, a         4 years.                 No materiality   Reasonable        Allows            Courts of law        Punitive damages not
                   plaintiff must prove these elements:                                required.        reliance          knowledge or      require proof of     allowed.
                   (1) The defendant had a duty to            McGinley v. McGinley,                     required.         reckless          fraud by a
                   disclose a material fact; (2) the          7 Neb. App. 410, 413, Gibb v. Citicorp                      indifference to   preponderance of the Abel v. Conover, 170 Neb.

Page 14 of 28
                                           50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                    Statute of Limitations      Materiality       Reliance      Knowledge       Standard of Proof           Damages & Remedies
                                                                                                                                                                                                     Features
                   defendant, with knowledge of the          583 N.W.2d 77, 80          Mortg, Inc., 518 Gibb, 518      the statement’s   evidence, while          926, 104 N.W.2d 684, 688
                   material fact, concealed the fact; (3)    (1998).                    N.W.2d 910,      N.W.2d at 916. falsity.          courts of equity         (Neb. 1960).
                   the material fact was not within the                                 916 (Neb.                                         require clear and
                   plaintiff’s reasonably diligent                                      1994).                          Gibb, 518         convincing               The measure of recovery is
                   attention, observation, and judgment;                                                                N.W.2d at 916.    evidence.                compensation for the injury
                   (4) the defendant concealed the fact                                                                                                            sustained. Id.
                   with the intention that the plaintiff act                                                                              Huffman v. Poore,
                   or refrain from acting in response to                                                                                  569 N.W.2d 549,
                   the concealment or suppression; (5)                                                                                    559 (Neb. Ct. App.
                   the plaintiff, reasonably relying on the                                                                               1997).
                   fact or facts as the plaintiff believed
                   them to be as the result of the
                   concealment, acted or withheld action;
                   and (6) the plaintiff was damaged by
                   the plaintiff’s action or inaction in
                   response to the concealment.
                   Knights of Columbus Council 3152 v.
                   KFS BD, Inc., 280 Neb. 904, 927, 791
                   N.W.2d 317, 334 (2010).
NEVADA             To establish a prima facie case of         3 years.                  No materiality   Justifiable    Allows a          “[B]urden is on     Punitive damages may be
                   fraudulent concealment under Nevada                                  required.        reliance       showing of        plaintiff to establish
                                                                                                                                                              awarded upon clear and
                   Law, a plaintiff must offer proof that     Meredith v. Weilburg,                      required.      knowledge or a    fraud by clear and  convincing evidence of
                   satisfies five elements: (1) the           No. 3:13-CV-00277-        Bulbman, Inc. v.                defendant’s       convincing          fraud, oppression, or malice,
                   defendant concealed or suppressed a        RCJ, 2013 WL              Nev. Bell, 825 Bulbman, 825     ignorance of      evidence.”          express or implied. Nev.
                   material fact; (2) the defendant was       5658181, at *5 (D. Nev.   P.2d 588, 592    P.2d at 592.   the truth.                            Rev. Stat. § 42.005(1). For
                   under a duty to disclose the fact to the   Oct. 15, 2013).           (Nev. 1992).                                      Hindenes v. Whitney punitive damages purposes,
                   plaintiff; (3) the defendant                                                                         Bulbman, 825      by Vogelheim, 697 Nevada law defines: (1)
                   intentionally concealed or suppressed                                                                P.2d at 592.      P.2d 932, 933-34    oppression means despicable
                   the fact with the intent to defraud the                                                                                (Nev. 1985).        conduct that subjects a
                   plaintiff; that is, the defendant                                                                                                          person to cruel and unjust
                   concealed or suppressed the fact for                                                                                                       hardship with conscious
                   the purpose of inducing the plaintiff to                                                                                                   disregard of the rights of the
                   act differently than she would have if                                                                                                     person; (2) fraud to be an
                   she had known the fact; (4) the                                                                                                            intentional misrepresentation
                   plaintiff was unaware of the fact and                                                                                                      or concealment of a material
                   would have acted differently if she                                                                                                        fact with the intent to deprive
                   had known of the concealed or                                                                                                              another person of his or her
                   suppressed fact; (5) and, as a result of                                                                                                   rights or property; (3)
                   the concealment or suppression of the                                                                                                      malice, express or implied, to
                   fact, the plaintiff sustained damages.                                                                                                     be despicable conduct which
                                                                                                                                                              is engaged in with a
                   Lasao v. Stearns Lending Co., No.                                                                                                          conscious disregard of the
                   2:10-CV-01864-KJD, 2011 WL                                                                                                                 rights or safety of others; and
                   3273923, at *6 (D. Nev. July 29,                                                                                                           (4) conscious disregard to
                   2011).                                                                                                                                     mean knowledge of the
                                                                                                                                                              probable harmful
                                                                                                                                                              consequences of a wrongful
                                                                                                                                                              act and a willful and
                                                                                                                                                              deliberate failure to act to


Page 15 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                  Other Defenses &
    Jurisdiction                   Elements                    Statute of Limitations      Materiality       Reliance      Knowledge       Standard of Proof        Damages & Remedies
                                                                                                                                                                                                      Features
                                                                                                                                                                 avoid those consequences.
                                                                                                                                                                 Nev. Rev. Stat.
                                                                                                                                                                 § 42.001.
NEW HAMPSHIRE Under New Hampshire law, the                     6 years.                  No materiality   Justifiable     Allows a         “Fraud must be        “In a civil action founded on
              elements of a fraudulent                                                   required.        reliance        showing of       proved by clear and   a tort, nothing but
              misrepresentation claim are: “(1) the            Cheshire Med. Ctr. v.                      required.       knowledge or a   convincing            compensatory damages can
              defendant misrepresented a material              W.R. Grace & Co., 764     Snierson v.                      defendant’s      evidence, but such    be awarded, but the injured
              fact to the plaintiff, knowing it to be          F. Supp. 213, 216         Scruton, 761     Snierson, 761   ignorance of     proof may be          party is entitled to full
              false; (2) the defendant did so with             (D.N.H.), opinion         A.2d 1046,       A.2d at 1049.   the truth.       founded upon          compensation for all the
              fraudulent intent that the plaintiff act         vacated in part on        1049 (N.H.                                        circumstantial        injury sustained, mental as
              on it; and (3) that the plaintiff, without       reconsideration, 767 F.   2000).                           Snierson, 761    evidence.”            well as material.”
              knowledge of its falsity, detrimentally          Supp. 396 (D.N.H.                                          A.2d at 1049.
              relied on the misrepresentation.”                1991).                                                                      Snow v. Am. Morgan    Kimball v. Holmes, 60 N.H.
                                                                                                                                           Horse Ass’n, Inc.,    163, 164 (1980).
                     Alternative Sys. Concepts, Inc. v.                                                                                    686 A.2d 1168, 1170
                     Synopsys, Inc., 374 F.3d 23, 30 n. 5                                                                                  (N.H. 1996)           Benefits of the bargain
                     (1st Cir. 2004).                                                                                                      (internal citations   damages are awarded for
                                                                                                                                           omitted).             fraud.
                     New Hampshire’s Supreme Court has
                     held that, in the absence of a special                                                                                                      Lampesis v. Comolli, 101
                     duty of disclosure, “silence is not                                                                                                         N.H. 279, 283 (N.H. 1958).
                     sufficient for misrepresentation.”
                     Ingaharro v. Blanchette, 122 N.H. 54,
                     57, 440 A.2d 445 (N.H.1982).
                     Sprague Energy Corp. v. Levco Tech
                     Inc., No. 3:09CV29 (RNC), 2009 WL
                     1374593, at *9 (D. Conn. May 11,
                     2009).
NEW JERSEY           Under New Jersey law, a plaintiff         6 years.                  The false        Reasonable      Plain     “Fraud is not                “In order to recover punitive
                     must establish five elements to make                                representation   reliance        knowledge presumed; it must be         damages, Plaintiffs must
                     out a claim for fraudulent                Kenney v. M2              must concern a   required.       required. proven through clear         demonstrate that Defendant
                     misrepresentation or omission: “(1) a     Worldwide, LLC, No.       material fact.                             and convincing               committed “an intentional
                     material misrepresentation [or            CIV.A. 12-1059 SRC,                    Land, 892 A.2d Land, 892 A.2d evidence.”                   wrongdoing in the sense of
                     omission] of a presently existing or      2013 WL 592149, at *4 Liberty Mut.     at 1248.       at 1248.                                    an ‘evil-minded act’ or an act
                     past fact; (2) knowledge or belief by     (D.N.J. Feb. 13, 2013). Ins. Co. v.                                  Stoecker v.                  accompanied by a wanton
                     the defendant of its falsity; (3) an                              Land, 892 A.2d                               Echevarria, 975              and willful disregard of the
                     intention that the other person rely on                           1240, 1248                                   A.2d 975 (N.J.               rights of another.”
                     it; (4) reasonable reliance thereon by                            (N.J. 2006).                                 Super. Ct. App. Div.
                     the other person; and (5) resulting                                                                            2009).                       Fraud may give rise to
                     damages.”                                                                                                                                   punitive damages.

                     Delaney v. Am. Express Co., No. CIV                                                                                                         Barton v. RCI, LLC, 2011
                     06-5134 JAP, 2007 WL 1420766, at                                                                                                            U.S. Dist. LEXIS 80134
                     *5 (D.N.J. May 11, 2007).                                                                                                                   (D.N.J. July 22, 2011).

                     “[W]here a claim for fraud is based on                                                                                                      New Jersey follows the
                     silence or concealment, New Jersey                                                                                                          “flexible theory” and the
                     courts will not imply a duty to                                                                                                             court may award either
                     disclose, unless such disclosure is                                                                                                         benefit of the bargain or out
                     necessary to make a previous                                                                                                                of pocket cost damages.


Page 16 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                       Other Defenses &
    Jurisdiction                  Elements                      Statute of Limitations       Materiality       Reliance       Knowledge        Standard of Proof         Damages & Remedies
                                                                                                                                                                                                           Features
                   statement true or the parties share a                                                                                                              Lipkowitz v. Hamilton
                   ‘special relationship.’                                                                                                                            Surgery Ctr., LLC, 415 N.J.
                                                                                                                                                                      Super. 29, 35 (App. Div.
                   “ Lightning Lube, Inc. v. Witco Corp.,                                                                                                             2010).
                   4 F.3d 1153, 1185 (3d Cir.1993)
                   (collecting cases) Pullman v. Alpha
                   Media Pub., Inc., No. 12-CV-1924
                   PAC SN, 2013 WL 1290409, at *10
                   (S.D.N.Y. Jan. 11, 2013), report and
                   recommendation adopted, No. 12
                   CIV. 1924 PAC SN, 2013 WL
                   1286144 (S.D.N.Y. Mar. 28, 2013),
                   aff’d, 624 F. App’x 774 (2d Cir.
                   2015).
NEW MEXICO         To prove fraudulent                          4 years.                   No materiality   Mere reliance    Allows            Clear and              Punitive or exemplary
                   misrepresentation, a plaintiff must                                     required.        required.        knowledge or      convincing standard    damages may be awarded
                   demonstrate by clear and convincing          King v. Estate of                                            reckless          of proof is            only when the conduct of the
                   evidence that (1) a representation of        Gilbreath, No. CV 13-      Eoff v. Forrest, Eoff, 789 P.2d   indifference to   applicable to cases    wrongdoer may be said to be
                   fact was made (either by commission          862 JCH/LAM, 2016          789 P.2d 1262, at 1266.           the statement’s   concerning undue       maliciously intentional,
                   or by omission) that was not true, (2)       WL 7468071, at *7          1266 (N.M.                        falsity.          influence; this        fraudulent, oppressive, or
                   the defendant made the representation        (D.N.M. Mar. 30,           1990).                                              standard requires      committed recklessly or with
                   knowingly or recklessly, (3) the             2016), opinion clarified                                     Eoff, 789 P.2d    fact finder to reach   a wanton disregard to the
                   representation was made with the             sub nom. King v. Estate                                      at 1266.          abiding conviction     plaintiffs’ rights.
                   intent to induce the plaintiff to rely       of Norman L. Gilbreath,                                                        as to truth of facts
                   upon it, and (4) that the plaintiff relied   No. CV 13-862                                                                  found.                 Loucks v. Albuquerque
                   on the representation. UJI 13– 1633;         JCH/LAM, 2016 WL                                                                                      National Bank. 418 P.2d
                   see also In re Stein, 2008–NMSC–             7508835 (D.N.M. May                                                            Montoya v. Torres,     191, 199 (1966).
                   013, ¶ 35, 143 N.M. 462, 177 P.3d            2, 2016).                                                                      823 P.2d 905, 909
                   513 (misrepresentation may be                                                                                               (N.M. 1991).
                   committed by omission).
                   Encinias v. Whitener Law Firm, P.A.,
                   2013-NMSC-045, ¶ 22, 310 P.3d 611,
                   620.
                   Thus, where one is under a duty to
                   speak but remains silent and fails to
                   disclose a material fact, he may be
                   liable for fraud.”
                   R.A. Peck, Inc. v. Liberty Federal
                   Savings Bank, 108 N.M. 84, 88, 766
                   P.2d 928, 932 (N.M.Ct.App.1988)
                   (citations omitted). Skoglund v.
                   Merav, No. CIV.05 0378 JB/DJS,
                   2006 WL 4109671, at *4 (D.N.M.
                   Aug. 25, 2006).
NEW YORK           To recover damages for fraudulent            6 years.                   The false        Reasonable       Plain             “The elements of       “Under New York law, such
                   misrepresentation, a plaintiff must                                     representation   reliance         knowledge         fraud are narrowly     ‘out-of-pocket’ losses are the
                   prove (1) a misrepresentation or an          Wall St. Assocs. v.        must concern a   required.        required.         defined, requiring     measure of actual damages
                   omission of material fact which was          Brodsky, 257 A.D.2d                                                            proof by clear and


Page 17 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                   Statute of Limitations     Materiality         Reliance      Knowledge      Standard of Proof        Damages & Remedies
                                                                                                                                                                                                     Features
                   false and known to be false by the       526, 530, 684 N.Y.S.2d    material fact.     Chanayil, 169   Chanayil, 169   convincing            for fraudulent inducement.”
                   defendant, (2) the misrepresentation     244 (1999).                                  F.3d at 171.    F.3d at 171.    evidence.”
                   was made for the purpose of inducing                               Chanayil v.                                                              Kaddo v. King Serv., 250
                   the plaintiff to rely upon it, (3)                                 Gulati, 169 F.3d                                   Gaidon v. Guardian A.D.2d 948, 949 (N.Y. App.
                   justifiable reliance by the plaintiff on                           168, 171 (2d.                                      Life Ins. Co. of Am., Div. 3d Dep’t 1998).
                   the misrepresentation or material                                  Cir. 1999) (New                                    725 N.E.2d 598, 607
                                                                                      York).                                             (N.Y. 1999).          As to a claim for fraud,
                   omission, and (4) injury (see Blanco v.                                                                                                     punitive damages are
                   Polanco, 116 A.D.3d 892, 986                                                                                                                recoverable where there has
                   N.Y.S.2d 151; Bernardi v. Spyratos,                                                                                                         been gross, wanton, or
                   79 A.D.3d 684, 687, 912 N.Y.S.2d                                                                                                            willful fraud, or other
                   627; Pidwell v. Duvall, 28 A.D.3d                                                                                                           morally culpable conduct
                   829, 831– 832, 815 N.Y.S.2d 754).                                                                                                           that was manifested by
                   Lewis v. Wells Fargo Bank, N.A., 134                                                                                                        utterly reckless behavior on
                   A.D.3d 777, 778, 22 N.Y.S.3d 461,                                                                                                           the part of the wrongdoer.
                   463 (N.Y. App. Div. 2015).
                                                                                                                                                               CoActiv Capital Partners,
                   “A cause of action for fraudulent                                                                                                           Inc. v. Hudson Converting,
                   concealment requires, in addition to                                                                                                        Inc., 2011 U.S. Dist. LEXIS
                   the four foregoing elements, an                                                                                                             97795 (N.D.N.Y Aug. 31,
                   allegation that the defendant had a                                                                                                         2011).
                   duty to disclose material information
                   and that it failed to do so” (P.T. Bank
                   Cent. Asia, N.Y. Branch v. ABN
                   AMRO Bank N.V., 301 A.D.2d 373,
                   376, 754 N.Y.S.2d 245 [1st Dept.
                   2003] ). Gomez-Jimenez v. New York
                   Law Sch., 103 A.D.3d 13, 18, 956
                   N.Y.S.2d 54, 59 (2012).
NORTH              The elements of fraudulent                3 years.                 The false          Reasonable      Plain     “[I]t is possible for a     Clear and convincing
CAROLINA           concealment are:                                                   representation     reliance        knowledge jury to find someone        evidence of fraud needed for
                                                             Newton v. Barth, 788     must concern a     required.       required. liable for fraud by         punitive damages.
                   “(1) false representation or              S.E.2d 653, 662 (N.C.    material fact.                               preponderance of the
                   concealment of a material fact;           Ct. App. 2016).                           Myers &      Myers &        evidence, but not           Hudgins v. Wagoner, 694
                                                                                      Hardin v. KCS Chapman, Inc. Chapman, 374 find an aggravating             S.E.2d 436, 450 n.8 (N.C.
                   (2) reasonably calculated to deceive;                              Int’l, Inc., 682 v. Thomas G. S.E.2d at 385. factor of fraud, [as        Ct. App. 2010).
                   (3) made with intent to deceive;                                   S.E.2d 726, 733 Evans, Inc.,                 required for punitive
                                                                                      (N.C. Ct. App. 374 S.E.2d 385                                            “A plaintiff may recover loss
                                                                                                                                   damages,] by clear          of bargain damages in a tort
                   (4) which does in fact deceive;                                    2009).           (N.C. 1988).                and convincing              action if she establishes: (1)
                   (5) resulting in damage to the injured                                                                          evidence.”                  that the damages are the
                   party.”                                                                                                               Hudgins v.            natural and probable result of
                                                                                                                                         Wagoner, 694          the tortfeasor’s misconduct;
                   Comer v. Pers. Auto Sales, Inc., 368                                                                                                        and (2) that the amount of
                   F. Supp. 2d 478, 485 (M.D.N.C.                                                                                        S.E.2d 436, 450 n.8
                                                                                                                                         (N.C. Ct. App.        damages is based upon a
                   2005).                                                                                                                                      standard that will allow the
                                                                                                                                         2010).
                   “In order to establish a fraud claim                                                                                                        finder of fact to calculate the
                   based upon failure to disclose, a                                                                                                           amount of damages with
                   plaintiff must establish a duty to                                                                                                          reasonable certainty.”
                   disclose.”                                                                                                                                  Piedmont Inst. of Pain
                                                                                                                                                               Mgmt. v. Staton Found., 157
                   Comer v. Pers. Auto Sales, Inc., 368                                                                                                        N.C. App. 577, 591 (N.C. Ct.
                   F. Supp. 2d 478, 486 (M.D.N.C.

Page 18 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations     Materiality       Reliance     Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                     Features
                   2005).                                                                                                                                       App. 2003).
NORTH DAKOTA       A tort action for fraud requires a          6 years.                 No materiality   No reliance    Plain            “Fraud and deceit      Under North Dakota law,
                   contract between the parties; a                                      required.        required.      knowledge        must be proved by      punitive damages may be
                   misrepresentation of facts, suppression     Diocese of Bismarck Tr.                                  required.        clear and convincing   awarded in “any action for
                   of facts, misleading another, or            v. Ramada, Inc., 553    Farmers Coop.     Farmers Coop,                   evidence.”             the breach of an obligation
                   promising without an intent to              N.W.2d 760, 766 (N.D. Co. v. Senske &     2008 U.S. Dist. Farmers Coop,                          not arising from contract,
                   perform; reliance on the false or           1996).                  Son Transfer      LEXIS 17961, 2008 U.S. Dist. WFND, LLC v.              when the defendant has been
                   misleading representation; and proof                                Co., No. 2:06-    at *8-9.        LEXIS 17961, Fargo Marc, LLC,          guilty by clear and
                   of actual damages proximately caused                                cv-32, 2008                       at *8-9.      730 N.W.2d 841,          convincing evidence of
                   by the misrepresentation or                                         U.S. Dist.                                      843 (N.D. 2007).         oppression, fraud, or actual
                   nondisclosure.                                                      LEXIS 17961,                                                             malice...”
                                                                                       at *8-9 (D.N.D.
                   WFND, LLC v. Fargo Marc, LLC,                                       Mar. 7, 2008).                                                           N.D. Cent Code § 32-03.2-
                   2007 ND 67, ¶ 25, 730 N.W.2d 841;                                                                                                            11.
                   Dahl v. Messmer, 2006 ND 166, ¶ 8,
                   719 N.W.2d 341. Northstar Founders,                                                                                                          “The measure of damages for
                   LLC v. Hayden Capital USA, LLC,                                                                                                              fraudulent misrepresentation
                   2014 ND 200, ¶ 27, 855 N.W.2d 614,                                                                                                           is the benefit of the bargain
                   626.                                                                                                                                         rule.”

                   North Dakota law states that where a                                                                                                         Asleson v. West Branch Land
                   party to a transaction conceals some                                                                                                         Co., 311 N.W.2d 533, 544
                   material fact within his or her own                                                                                                          (N.D. 1981).
                   knowledge for which there is a duty to
                   disclose, actual fraud has occurred.
                   See Diemert v. Johnson, 299 N.W.2d
                   546 (N.D.1980) (citing N.D.C.C. § 9–
                   10–023). Drayton Pub. Sch. Dist. No.
                   19 v. W.R. Grace & Co., 728 F. Supp.
                   1410, 1414 (D.N.D. 1989).
OHIO               “The elements which constitute the          4 years.                 The false        Justifiable    Plain            “The elements of       Benefit of the bargain is sued
                   basis for a claim of fraudulent                                      representation   reliance       knowledge        fraud must be          to calculate damages for
                   misrepresentation are:                      Cundall v. U.S. Bank,    must concern a   required.      required.        established by clear   fraud.
                                                               2009-Ohio-2523, ¶ 24,    material fact.                                   and convincing
                   (1) a representation, or where there is     122 Ohio St. 3d 188,                     Rose, 702       Rose, 702        evidence.”             Northpoint Props. v. Charter
                   a duty to disclose, concealment of a        193, 909 N.E.2d 1244,    Rose v. Zaring N.E.2d at 955.   N.E.2d at 955.                          One Bank, 2011 Ohio 2512,
                   fact,                                       1249.                    Homes, Inc.,                                     Rapport v.             P35 (Ohio Ct. App.,
                                                                                        702 N.E.2d 952,                                  Kochovski, 923         Cuyahoga County May 26,
                   (2) which is material to the transaction                             955 (Ohio Ct.                                    N.E.2d 1212, 1215      2011).
                   at hand,                                                             App. 1997).                                      (Ohio Ct. App.
                                                                                                                                         2009).                 “In tort law, punitive
                   (3) made falsely, with knowledge of                                                                                                          damages are available in act
                   its falsity, or with such utter disregard                                                                                                    ions involving fraud, actual
                   and recklessness as to whether it is                                                                                                         malice, oppression, or insult
                   true or false that knowledge maybe                                                                                                           on the part of the defendant.”
                   inferred,
                                                                                                                                                                Touhey v. Ed’s Tree & Turf,
                   (4) with the intent of misleading                                                                                                            L.L.C., WL 2672236, at * 4
                   another into relying on it,                                                                                                                  (Ohio App. 12 Dist. 2011).
                   (5) justifiable reliance upon the


Page 19 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                      Other Defenses &
    Jurisdiction                  Elements                      Statute of Limitations     Materiality         Reliance        Knowledge      Standard of Proof          Damages & Remedies
                                                                                                                                                                                                          Features
                   representation or concealment, and
                   (6) a resulting injury proximately
                   caused by the reliance.”
                   Goddard v. Stabile, 924 N.E.2d 868,
                   874 (Ohio App. 2009).
OKLAHOMA           Under Oklahoma law, to recover               2 years.                 The false          Mere reliance  Allows            “Fraud is never          Punitive damages available
                   under the theory of fraudulent                                        representation     required.      knowledge or      presumed and each        for fraud.
                   misrepresentation,[a] plaintiff must         McCain v. Combined       must concern a                    reckless          of its elements must
                   prove [that] (1) the defendant made a        Commc’ns Corp. of        material fact.     Gish, 162 P.3d indifference to   be proved by clear       United States ex rel. MMS
                   material misrepresentation; (2) ... it       Oklahoma, 1998 OK                           at 228.        the statement’s   and convincing           Constr. & Paving, L.L.C. v.
                   was false; (3) the defendant made the        94, ¶ 7, 975 P.2d 865,   Gish v. ECI                       falsity.          evidence.”               Head, Inc., 2011 U.S. Dist.
                   representation knowing it was false or       866.                     Servs. of Okla.,                                                             LEXIS 120261 (W.D. Okla.
                   in reckless disregard of the truth; (4)                               162 P.3d 223,                        Gish, 162 P.3d Bowman v. Presley,       Oct. 18, 2011).
                   ... the defendant made it with the                                    228 (Okla. Civ.                      at 228.        212 P.3d 1210, 1218
                                                                                         App. 2006).                                         (Okla. 2009).       “Oklahoma, by decisional
                   intention that it should be acted upon                                                                                                        law, has adopted a form of
                   by the plaintiff; (5)[the] plaintiff acted                                                                                                    the benefit of the bargain
                   in reliance upon it; and (6)[the]                                                                                                             measure in fraud actions,
                   plaintiff thereby suffered injury.                                                                                                            allowing the plaintiff to
                   Southcrest, L.L.C. v. Bovis Lend                                                                                                              recover the difference
                   Lease, Inc., No. 10-CV-0362-CVE-                                                                                                              between the actual value
                   FHM, 2011 WL 3881495, at *3 (N.D.                                                                                                             received and the value the
                   Okla. Sept. 2, 2011).                                                                                                                         defrauded party would have
                                                                                                                                                                 had if it had been as
                   “In determining whether there is a                                                                                                            represented.”
                   duty to speak, consideration must be
                   given to the situation of the parties                                                                                                              LeFlore v. Reflections of
                   and matters with which they are                                                                                                                    Tulsa, Inc., 1985 OK 72
                   dealing.”                                                                                                                                          (Okla. 1985).

                   Silk v. Phillips Pet. Co., 1988 OK 93,
                   ¶ 33, 760 P.2d 174, 179. “If on
                   account of peculiar circumstances
                   there is a positive duty on the part of
                   one of the parties to a contract to
                   speak, and he remains silent to his
                   benefit and to the detriment of the
                   other party, the failure to speak
                   constitutes fraud.” Id. Key Fin., Inc. v.
                   Koon, 2016 OK CIV APP 27, ¶ 14,
                   371 P.3d 1133, 1138.
OREGON             The elements of fraud are: “(1) the          2 years.                 The false          Requires an
                                                                                                                      Allows a               “Clear and               Punitive damages are
                   accused had falsely represented a                                     representation     evaluation of
                                                                                                                      showing of             convincing proof is      available for intentional
                   material fact; (2) the accused knew          Spirit Partners, LP v.   must concern a     the plaintiff’s
                                                                                                                      knowledge or a         required in civil        misrepresentation. While
                   that the representation was false; (3)       Stoel Rives LLP, 212     material fact.     right to rely.
                                                                                                                      defendant’s            cases involving          recklessness or even
                   the misrepresentation was made with          Or. App. 295, 307, 157                                ignorance of           allegations of fraud.”   negligence might suffice, it
                   the intent to induce the recipient to act    P.3d 1194, 1201 (2007). Webb v. Clark, Webb, 546 P.2d the truth.             Gallant v. Board of      has to “g o beyond mere
                   or refrain from acting; (4) the recipient                            546 P.2d 1078 at 1078;                               Med. Exam’rs, 974        carelessness to a willful or
                   justifiably relied on the                                            (Or. 1976);     Johnsen, 894  Webb, 546 P.2d         P.2d 814, 820 (Or.       reckless disregard of risk of
                                                                                        Johnsen v. Mel-               at 1078;

Page 20 of 28
                                           50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                            Other Defenses &
    Jurisdiction                 Elements                     Statute of Limitations     Materiality       Reliance     Knowledge     Standard of Proof      Damages & Remedies
                                                                                                                                                                                                Features
                   misrepresentation; and (5) the                                      Ken Motors,      P.2d at 540.   Johnsen, 894   Ct. App. 1999).     harm to others of a
                   recipient was damaged by that                                       894 P.2d 540                    P.2d at 540.                       magnitude evincing a high
                   reliance.”                                                          (Or. Ct. App.                                                      degree of social
                                                                                       1995).                                                             irresponsibility. In such a
                   McFadden v. Dryvit Sys., Inc., No. 04-                                                                                                 setting the plaintiff whose
                   civ-103, 2004 WL 2278542, at *11                                                                                                       economic loss may be
                   (D. Or. Oct. 8, 2004) report and                                                                                                       insignificant to the enterprise
                   recommendation adopted, No. 04-civ-                                                                                                    and perhaps too small to
                   103, 2004 WL 2852554 (D. Or. Dec.                                                                                                      justify the expenses of
                   10, 2004).                                                                                                                             pressing a claim represents
                   “However, in addition to affirmative                                                                                                   social interests larger than
                   misrepresentations, silence or                                                                                                         his own.”
                   concealment of facts can be the basis                                                                                                  Weigel v. Ron Tonkin
                   for a fraud action, especially when                                                                                                    Chevrolet Co., 298 Ore. 127,
                   there are half-truths or misleading                                                                                                    138 (Or. 1984). The measure
                   statements.”                                                                                                                           of damages for fraudulent
                                                                                                                                                          misrepresentation is the
                   McFadden v. Dryvit Sys., Inc., No. 04-                                                                                                 benefit of the bargain rule.
                   civ-103, 2004 WL 2278542, at *11
                   (D. Or. Oct. 8, 2004) report and                                                                                                       Duyck v. Tualatin Valley
                   recommendation adopted, No. 04-civ-                                                                                                    Irrigation Dist., 80 Ore.
                   103, 2004 WL 2852554 (D. Or. Dec.                                                                                                      App. 602, 610 (Or. Ct. App.
                   10, 2004).                                                                                                                             1986).

PENNSYLVANIA       “The essential elements of a cause of      2 years.                 The false        Justifiable
                                                                                                                No knowledge “Fraud must be               Under Pennsylvania law,
                   action for fraud or deceit are” (1) “a                              representation   reliancerequired.     averred with                “there must be acts of
                   misrepresentation,” (2) “a fraudulentToy v. Metro. Life Ins.        must concern a   required.             particularity . . . and     malice, vindictiveness and a
                                                        Co., 2004 PA Super
                   utterance thereof,” (3) “an intention to                            material fact.           Santana       it must be proven by        wholly wanton disregard for
                   induce action thereby, justifiable   404, ¶ 11, 863 A.2d 1, 7                Santana         Products, 401 clear and convincing        the rights of others” when
                                                        (2004), aff’d, 593 Pa.
                   reliance thereon and” (4) “damage as a                        Colaizzi v.    Products, Inc v F.3d at 136.  evidence.”                  fraudulent conduct is the
                   proximate result.” “Concealment can  20, 928 A.2d 186         Beck, 895 A.2d Bobrick                                                   basis for punitive damages.
                                                        (2007).
                   be a sufficient basis for finding that a                      36, 39 (Pa.    Washroom                      Ellison v. Lopez, 959
                   party engaged in fraudulent conduct,                          Super. Ct.     Equip., Inc.,                 A.2d 395, 398 (Pa.          Pittsburgh Live Inc. v.
                   provided that the other requisite                             2006).         401 F.3d 123,                 Super. Ct. 2008)            Servov, 615 A.2d 438, 442
                   elements of fraud are established.                                           136 (3d Cir.                  (internal citation          (Pa.Super 1992).
                   While concealment may constitute                                             2005) (citing                 omitted).
                                                                                                Viguers v.                                                “Further more, a n
                   fraud, however, mere silence is not                                                                                                    establishment of all or some
                   sufficient in the absence of a duty to                                       Philip Morris
                                                                                                USA, Inc., 837                                            of the elements of fraudulent
                   speak.”                                                                                                                                misrepresentations does not
                                                                                                A.2d 534 (Pa.
                   Wilson v. Donegal Mut. Ins. Co., 598                                         Super. Ct.                                                entitle a plaintiff to punitive
                   A.2d 1310, 1315–16 (Pa. Super. 1991)                                         2003)).                                                   damages simply because
                   (citations omitted).                                                                                                                   elements have been met.”
                                                                                                                                                          Martik Bros., Inc. v.
                                                                                                                                                          Huntington Nat’l Bank, 2010
                                                                                                                                                          U.S. Dist. LEXIS 40250
                                                                                                                                                          (W.D. Pa. Apr. 23, 2010).
                                                                                                                                                          In general, only pecuniary
                                                                                                                                                          loss is recoverable.
                                                                                                                                                          Restituto v. Trauma Serv.


Page 21 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                  Other Defenses &
    Jurisdiction                   Elements                  Statute of Limitations     Materiality       Reliance        Knowledge        Standard of Proof         Damages & Remedies
                                                                                                                                                                                                      Features
                                                                                                                                                                  Group, 29 Phila. 225, 244
                                                                                                                                                                  (Pa. C.P. 1995).
RHODE ISLAND       To establish fraud, a plaintiff must      10 years.                No materiality   Justifiable  No knowledge “[F ]raud in a civil             Punitive damages available
                   show:                                                              required.        reliance     required.     suit need only be               for fraud if the party making
                                                             Waters v. Walt Disney                     required.                  proven by a fair                the false statements knows it
                   (1) “defendant made a false               World Co., 237 F. Supp. Women’s Dev.                   Women’s Dev., preponderance of the            is false.
                   representation”                           2d 162, 166 (D.R.I.     Corp. v. City of Women’s Dev., 764 A.2d at   evidence.”
                                                             2002).                  Cent. Falls, 764 764 A.2d at   160.                                          Conti v. Walter Winters, 86
                   (2) “intending thereby to induce                                  A.2d 151, 160 160.                           Ostalkiewicz v.                 R.I. 456, 458 (R.I. 1957).
                   plaintiff to rely thereon and”                                    (R.I. 2001).                                 Guardian Alarm,
                                                                                                                                  Div. of Colbert’s               “The ‘benefit of the bargain’
                   (3) “plaintiff justifiably relied                                                                                                              rule is the proper measure of
                   thereon.”                                                                                                      Sec. Servs., Inc., 520
                                                                                                                                  A.2d 563, 569 (R.I.             damages in a claim for fraud
                   Stebbins v. Wells, 766 A.2d 369, 372                                                                           1987).                          or misrepresentation, the
                   (R.I. 2001).                                                                                                                                   difference between the actual
                                                                                                                                                                  value of what the defrauded
                   “Rhode Island courts allow actions for                                                                                                         person received and the
                   fraudulent concealment in                                                                                                                      value which it would have
                   circumstances where the defendant                                                                                                              had if it had been as
                   bears a duty to speak.”                                                                                                                        represented.”
                   W. Reserve Life Assurance Co. of                                                                                                               Caseau v. Belisle, 2005 R.I.
                   Ohio v. Conreal LLC, 715 F. Supp. 2d                                                                                                           Super. LEXIS 144 (R.I.
                   270, 285 (D.R.I. 2010), on                                                                                                                     Super. Ct. 2005).
                   reconsideration in part sub nom., W.
                   Reserve Life Assurance Co. of Ohio v.
                   Caramadre, 847 F. Supp. 2d 329
                   (D.R.I. 2012).
SOUTH              A claim or defense of fraudulent          3 years.                The false         Requires an       Allows            “To prevail on a       An act of fraud is enough to
CAROLINA           misrepresentation requires                                        representation    evaluation of     knowledge or      cause of action for    warrant punitive damages.
                   establishing the following elements:      PCS Nitrogen, Inc. v.   must concern a    the plaintiff’s   reckless          fraud, a Plaintiff
                                                             Ross Dev. Corp., 127 F. material fact.    right to rely.    indifference to   must prove by clear,   Hutcherson v. Pilgrim
                   (1) a representation;                     Supp. 3d 568, 590                                           the statement’s   cogent and             Health & Life Ins. Co., 227
                                                             (D.S.C. 2015).          Enhance-It,       Enhance-It,       falsity.          convincing             S.C. 239, 244 (S.C. 1955).
                   (2) the falsity of the representation;                            L.L.C v. Am.      413 F. Supp. 2d                     evidence…”             South Carolina scheme of
                   (3) the materiality of the                                        Access Techs.,    at 629.         Enhance-It,
                                                                                     413 F. Supp. 2d                   413 F. Supp. 2d Moseley v. All             punitive damages, which
                   representation;                                                                                                                                allow s a jury to punish
                                                                                     626, 629                          at 629.         Things Possible,
                   (4) knowledge of its falsity, or                                  (D.S.C. 2006).                                    Inc., 694 S.E.2d 43,       wealthier defendants more to
                   reckless disregard for its truth or                                                                                 45 (S.C. Ct. App.          effect a proportionally equal
                   falsity;                                                                                                            2010).                     deterrent.

                   (5) intent that the representation be                                                                                                          Defender Industries, Inc. v.
                   acted upon;                                                                                                                                    Northwestern Mut. Life Ins.
                                                                                                                                                                  Co., 809 F. Supp. 400, 409
                   (6) the hearer’s ignorance of the                                                                                                              (D.S.C. 1992).
                   falsity;
                                                                                                                                                                  The measure of damages for
                   (7) the hearer’s reliance on its truth;                                                                                                        fraudulent misrepresentation
                                                                                                                                                                  is the benefit of the bargain
                   (8) the hearer’s right to rely thereon;                                                                                                        rule.
                   and
                                                                                                                                                                  Schnellmann v. Roettger, 373

Page 22 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                   Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations      Materiality       Reliance      Knowledge      Standard of Proof         Damages & Remedies
                                                                                                                                                                                                       Features
                   (9) the hearer’s consequent and                                                                                                               S.C. 379, 383 (S.C. 2007).
                   proximate injury.
                   First Union Mortg. Corp. v. Thomas,
                   317 S.C. 63, 71, 451 S.E.2d 907, 912
                   (Ct. App. 1994).
                   Nondisclosure is fraudulent when
                   there is a duty to speak. Ardis v. Cox,
                   314 S.C. 512, 517, 431 S.E.2d 267,
                   270 (Ct. App. 1993).
SOUTH DAKOTA       The following required elements of          6 years.                  No materiality   Mere reliance Allows            It is plaintiff’s      “In any action for the breach
                   fraudulent misrepresentation: (1) that                                required.        required.     knowledge or      burden to prove each   of an obligation not arising
                   a false representation of a material fact   Estate of Montileaux v.                                  reckless          element of a fraud     from contract, where the
                   was made by one or more of the              Farmers State Bank in     Paint Brush      Paint Brush,  indifference to   claim by a             defendant has been guilty of
                   Defendants; (2) that the person(s)          Winner, S.D., No. CIV.    Corp., Paint     599 N.W.2d at the statement’s   preponderance of the   oppression, fraud, or malice,
                   making the representation knew the          05-5049, 2005 WL          Brush Div. v.    391.          falsity.          evidence.              actual or presumed, or in any
                   fact was not true or made the               3088610, at *3 (D.S.D.    Neu, 599                                                                case of wrongful injury to
                   statement recklessly with no                Nov. 16, 2005).           N.W.2d 384,                      Paint Brush,  Sejnoha v. City of       anima ls, being subjects of
                   reasonable grounds for believing it to                                391 (S.D.                        599 N.W.2d at Yankton, 622             property, committed
                   be true; (3) that the misrepresentation                               1999).                           391.          N.W.2d 735, 739          intentionally or by willful
                   was made with the intent to induce the                                                                               (S.D. 2001).             and wanton misconduct, in
                   Plaintiff to act upon it; (4) that the                                                                                                        disregard of humanity, the
                   Plaintiff took action or refrained from                                                                                                       jury, in addition to the actual
                   acting in reliance upon the                                                                                                                   damage, may give damages
                   misrepresentation; and (5) that the                                                                                                           for the sake of example, and
                   Plaintiff incurred damage from such                                                                                                           by way of punishing the
                   reliance.                                                                                                                                     defendant.”
                   Larson Mfg. Co. of S. Dakota v.                                                                                                               S.D. Codified Laws
                   Connecticut Greenstar, Inc., 929 F.                                                                                                           § 21-3-2.
                   Supp. 2d 924, 932 (D.S.D. 2013).
                                                                                                                                                                 “The general measure of
                   To prove the tort of fraudulent                                                                                                               damages for breach of an
                   concealment, one of the following                                                                                                             obligation not arising from
                   must be shown: “(1) the suppression                                                                                                           contract is the amount which
                   of a fact by one who is bound to                                                                                                              will compensate for all the
                   disclose it, or                                                                                                                               detriment proximately
                                                                                                                                                                 caused thereby, whether it
                   (2) the suppression of a fact by one                                                                                                          could have been anticipated
                   who gives information of other facts                                                                                                          or not.”
                   which are likely to mislead for want of
                   communication of that fact.”                                                                                                                  Biegler v. American Family
                                                                                                                                                                 Mut. Ins. Co., 2001 SD 13,
                   Milligan v. Waldo, 2001 SD 2, ¶ 10,                                                                                                           P43 (S.D. 2001).
                   620 N.W.2d 377, 380 (adhering to the
                   deceit statute of § 20-10-2(3)). Adams
                   v. Rapid City Reg’l Hosp., Inc., No.
                   04-5067 RHB, 2006 WL 2459483, at
                   *24 (D.S.D. Aug. 23, 2006).
TENNESSEE          Courts recognize “two actionable            3 years.                  The false        Reasonable      Allows          “[T]he                 Punitive damages permitted
                                                                                         representation   reliance        knowledge or    preponderance [of      only if defendant has acted

Page 23 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                     Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations      Materiality        Reliance      Knowledge       Standard of Proof           Damages & Remedies
                                                                                                                                                                                                         Features
                   types of concealment:”                   Fortune v. Unum Life   must concern a          required.     reckless           evidence] standard       intentionally, fraudulently,
                                                            Ins. Co. of Am., 360   material fact.                        indifference to    [of proof] applies in    maliciously, or recklessly.
                   (1) “where the concealment               S.W.3d 390, 401 (Tenn.                         Brooks Farms, the statement’s    a [fraud] case where
                   constitutes a trick or contrivance and Ct. App. 2010).          First Nat'l Bank        821 S.W.2d at falsity.           the plaintiff does not   Hodges v. S.C. Toof & Co.,
                   when there is a duty to disclose” and                           v. Brooks               927; Lopez,                      seek rescission or       833 S.W.2d 896, 900 (Tenn.
                                                                                   Farms, 821              195 S.W.2d at Brooks Farms,      reformation of a         1992).
                   (2) “failing to disclose a known fact or                        S.W.2d 925,             634.          821 S.W.2d at
                   condition where he had a duty to                                                                                         written instrument    Damages for fraud are
                                                                                   927 (Tenn.                            927; Lopez,        due to fraud. . . .”
                   disclose and another party reasonably                           1991); Lopez v.                       195 S.W.2d at                            calculated using the benefit
                   relies upon the resulting                                       Taylor, 195                           634.               Elchlepp v. Hatfield, of the bargain rule.
                   misrepresentation, thereby suffering                            S.W.2d 627,                                              294 S.W.3d 146,
                   injury.”                                                                                                                                       Elchlepp v. Hatfield, 294
                                                                                   634 (Tenn. Ct.                                           150 (Tenn. Ct. App. S.W.3d 146, 152 (Tenn. Ct.
                   “For the nondisclosure to constitute                            App. 2006).                                              2008).                App. 2008).
                   fraud, the charged party must have
                   knowledge of an existing fact or
                   condition and a duty to disclose that
                   fact or condition. The fact or condition
                   must be a material fact affecting the
                   essence of the subject matter of the
                   contract.”
                   Odom v. Oliver, 310 S.W.3d 344, 349
                   (Tenn. App. 2009) (citations omitted).
TEXAS              The elements of fraud are: “(1) that a      4 years.                  The false         Mere reliance   Allows a         Common law fraud         Exemplary damages may be
                   material representation was made; (2)                                 representation    required.       showing of       is proved by the         recovered for fraud if every
                   the representation was false; (3) when      Slater v. Nat’l Med.      must concern a                    knowledge or a   preponderance of the     element if proved by clear
                   the representation was made, the            Enterprises, Inc., 962    material fact.    Malacara, 353 defendant’s        evidence.                and convincing evidence.
                   speaker knew it was false or made it        S.W.2d 228, 233 (Tex.                       F.3d at 403-04. ignorance of
                   recklessly without any knowledge of         App. 1998).               Malacara v.                       the truth.      Browder v. Eicher,        Tex. Civ. Prac. & Rem. Code
                   the truth and as a positive assertion;                                Garber, 353                                       841 S.W.2d 500,           § 41.003(a).
                   (4) the speaker made the                                              F.3d 393, 403-                    Malacara, 353 502 (Tex. App.
                                                                                         04 (5th Cir.                      F.3d at 403-04. Houston 14th Dist.        The measure of damages for
                   representation with the intent that the                                                                                                           fraudulent misrepresentation
                   other party should act upon it; (5) the                               2003) (citing                                     1992).
                                                                                         Formosa                                                                     is the benefit of the bargain
                   party acted in reliance on the                                                                                                                    rule.
                   representation; and (6) the party                                     Plastics Corp.
                   thereby suffered injury.”                                             USA v. Presidio                                                             D.S.A., Inc. v. Hillsboro
                                                                                         Eng'rs &                                                                    Indep. Sch. Dist., 973
                   Italian Cowboy Partners, Ltd. v.                                      Contractors,                                                                S.W.2d 662, 664 (Tex.
                   Prudential Ins. Co. of Am., 341                                       Inc., 960                                                                   1998).
                   S.W.3d 323, 337 (Tex. 2011).                                          S.W.2d 41, 47
                                                                                         (Tex. 1998)).
                   “[W]hen circumstances impose upon a
                   party a duty to speak and the party
                   remains silent, the silence itself can be
                   a false representation.”
                   Am. Tobacco Co. v. Grinnell, 951
                   S.W.2d 420, 436 (Tex. 1997).
UTAH               To maintain a claim for fraudulent          3 years.                  The false         Mere reliance   Allows           “To prevail on a         A common law fraud claim
                   inducement or fraudulent                                              representation    required.       knowledge or     claim of fraudulent      may be enough to warrant
                   misrepresentation, Plaintiff must           Booth v. Attorneys’       must concern a                    reckless         inducement, a            punitive damages.
                                                               Title Guar. Fund, Inc.,                     Giusti, 201

Page 24 of 28
                                             50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                   Other Defenses &
    Jurisdiction                  Elements                   Statute of Limitations      Materiality        Reliance      Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                       Features
                   show: (1) That a representation was        2001 UT 13, ¶ 43, 20     material fact.    P.3d at 977     indifference to plaintiff must          Galindo v. Asset Recovery
                   made; (2) concerning a presently           P.3d 319, 327.                             n.38.           the statement’s present clear and       Trust, 2008 U.S. Dist.
                   existing material fact; (3) which was                               Giusti v.                         falsity.        convincing              LEXIS 61495 (D. Utah Aug.
                   false; (4) which the representor either                             Sterling                                          evidence…”              12, 2008).
                   (a) knew to be false, or (b) made                                   Wentworth                         Giusti, 201
                   recklessly, knowing that he had                                     Corp., 201 P.3d                   P.3d at 977     Daines v. Vincent,      For fraud damages are
                   insufficient knowledge upon which to                                966, 977 n.38                     n.38.           190 P.3d 1269, 1279     benefit of the bargain. Brown
                   base such representation; (5) for the                               (Utah 2009)                                       (Utah 2008).            v. Richards, 840 P.2d 143,
                   purpose of inducing the other party to                              (quoting Dugan                                                            151 (Utah Ct. App. 1992).
                   act upon it; (6) that the other party,                              v. Jones, 615
                   acting reasonably and in ignorance of                               P.2d 1239, 1246
                   its falsity; (7) did in fact rely upon it;                          (Utah 1980)).
                   (8) and was thereby induced to act; (9)
                   to his injury and damage.
                   Arnson v. My Investing Place L.L.C.,
                   No. 2:12-CV-865, 2013 WL 5724048,
                   at *4 (D. Utah Oct. 21, 2013).
                   In order to establish fraudulent
                   concealment, “a plaintiff must prove
                   the following three elements:
                   (1) the nondisclosed information is
                   material,
                   (2) the nondisclosed information is
                   known to the party failing to disclose,
                   and
                   (3) there is a legal duty to
                   communicate.”
                   Hermansen v. Tasulis, 2002 UT 52, ¶
                   24, 48 P.3d 235; Smith v. Frandsen,
                   2004 UT 55, ¶ 12, 94 P.3d 919, 923.
VERMONT            An action for fraud and deceit will lie   6 years.                  The false         Mere reliance   Plain           “To succeed on a        “actual common law fraud,
                   upon an intentional misrepresentation                               representation    required.       knowledge       [fraud in the           as opposed to other kinds of
                   of existing fact, affecting the essence   Estate of Alden v. Dee,   must concern a                    required.       inducement claim,] a    intentional torts, inherently
                   of the transaction, so long as the        2011 VT 64, ¶ 18, 190     material fact.    Silva, 589 A.2d                 plaintiff must prove    possesses the necessary
                   misrepresentation was false when          Vt. 401, 409, 35 A.3d                       at 857.         Silva, 589 A.2d the elements of fraud   malice and ill will that may
                   made and known to be false by the         950, 956 (2011).          Silva v. Stevens,                 at 857.         by clear and            make punitive damages
                   maker, was not open to the defrauded                                589 A.2d 852,                                     convincing              appropriate.”
                   party’s knowledge, and was relied on                                857 (Vt. 1991)                                    evidence.
                   by the defrauded party to his damage.                               (quoting Union                                                            Follo v. Florindo, 2009 VT
                                                                                       Bank v. Jones,                                    Bennington Housing      11, P46 (Vt. 2009).
                   Silva v. Stevens, 156 Vt. 94, 102, 589                              411 A.2d 1338,                                    Auth. v. Bush, 933
                   A.2d 852, 857 (1991).                                               1342 (Vt.                                         A.2d 207, 210 (Vt.      Damages may be calculated
                                                                                       1980)).                                           2007).                  by either the out of pocket
                   Fraudulent concealment involves                                                                                                               loss rule or the benefit of the
                   concealment of facts by one with                                                                                                              bargain rule at the discretion
                   knowledge, or the means of                                                                                                                    of the court.
                   knowledge, and a duty to disclose,
                                                                                                                                                                 Kramer v. Chabot, 152 Vt.

Page 25 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                         Other Defenses &
    Jurisdiction                  Elements                     Statute of Limitations      Materiality          Reliance        Knowledge       Standard of Proof         Damages & Remedies
                                                                                                                                                                                                             Features
                   coupled with an intention to mislead                                                                                                                53, 57 (Vt. 1989).
                   or defraud. Id.
VIRGINIA           One who advances a cause of action          2 years.                  The false           Mere reliance     Plain            “Fraud, whether        Punitive damages for
                   for actual fraud bears the burden of                                  representation      required.         knowledge        actual or              common law fraud are
                   proving by clear and convincing             Parker v. Westat, Inc.,   must concern a                        required.        constructive, must     available after a showing of
                   evidence: (1) a false representation,       301 F. Supp. 2d 537,      material fact.      Remley, 618                        be proved by clear     actual malice.
                   (2) of a material fact, (3) made            543 (E.D. Va. 2004).                          S.E.2d at 316.    Remley, 618      and convincing
                   intentionally and knowingly, (4) with                                 State Farm Mut.                       S.E.2d at 316.   evidence.”           Actual malice “has been
                   intent to mislead, (5) reliance by the                                Auto. Ins. Co. v.                                                           defined as “ill will,
                   party misled, and (6) resulting damage                                Remley, 618                                            Economopoulos v.     malevolence, grudge, spite,
                   to the party misled.                                                  S.E.2d 316 (Va.                                        Kolaitis, 528 S.E.2d wicked intention, or a
                                                                                         2006).                                                 714, 719 (Va. 2000). conscious disregard of the
                   Evaluation Research Corp. v. Alequin,                                                                                                             rights of another.”
                   247 Va. 143, 148, 439 S.E.2d 387,
                   390 (1994).                                                                                                                                         Adkins v. Crown Auto, Inc.,
                                                                                                                                                                       488 F.3d 225, 234 (4th Cir.
                   Concealing or omitting a material fact                                                                                                              Va. 2007).
                   can also give rise to a claim of actual
                   fraud. Although silence does not                                                                                                                    Generally, a person who
                   constitute fraud in the absence of a                                                                                                                acquired property by virtue
                   duty to disclose, cf. Norris v. Mitchell,                                                                                                           of a commercial transaction
                   255 Va. 235, 495 S.E.2d 809, 812–13                                                                                                                 and who has been defrauded
                   (1998), “[c]oncealment of a material                                                                                                                by false representations is
                   fact by one who knows that the other                                                                                                                entitled to recover as
                   party is acting upon the assumption                                                                                                                 damages the difference
                   that the fact does not exist constitutes                                                                                                            between the actual value of
                   actionable fraud,”                                                                                                                                  the property at the time the
                                                                                                                                                                       contract was made and the
                   Allen Realty Corp. v. Holbert, 227 Va.                                                                                                              value that the property would
                   441, 318 S.E.2d 592, 597 (1984) Murr                                                                                                                have possessed had the
                   v. Capital One Bank (USA), N.A., 28                                                                                                                 representation been true.
                   F. Supp. 3d 575, 584 (E.D. Va. 2014).
                                                                                                                                                                       Carstensen v. Chrisland
                                                                                                                                                                       Corp., 442 S.E.2d 660, 666-
                                                                                                                                                                       67 (1994).
WASHINGTON         “In order to prove fraud, the plaintiff     3 years.               The false              Requires an       Plain           Each element of         “Washington law does not
                   must establish each of the following                               representation         evaluation of     knowledge       fraudulent              provide for punitive damages
                   elements by clear, cogent, and              Leonard v. Recontrust must concern a          the plaintiff’s   required.       concealment must be     because such damages are
                   convincing evidence: (1) A                  Co., N.A., No. 15-5866 material fact.         right to rely.                    established by clear,   contrary to public policy.”
                   representation of an existing fact; (2)     RJB, 2016 WL 304802,                                           Stiley, 925 P.2d cogent, and
                   its materiality; (3) its falsity; (4) the   at *7 (W.D. Wash. Jan. Stiley v. Block,       Stiley, 925 P.2d at 204.          convincing              Bau v. Interlay Citizens Bank
                   speaker’s knowledge of its falsity or       26, 2016).             925 P.2d 194,          at 204.                           evidence.               of Tampa, 96 Wn.2d 692,
                   ignorance of its truth; (5) his intent                             204 (Wash.                                                                       635 (1982).
                   that it should be acted on by the                                  1996).                                                    Stieneke v. Russi,
                                                                                                                                                190 P.3d 60, 61        Damages may be calculated
                   person to whom it is made; (6)                                                                                                                      by either the out of pocket
                   ignorance of its falsity on the part of                                                                                      (Wash. Ct. App.
                                                                                                                                                2008).                 loss rule or the benefit of the
                   the person to whom it is made; (7) the                                                                                                              bargain rule at the discretion
                   latter’s reliance on the truth of the                                                                                                               of the court.
                   representation; (8) his right to rely
                   upon it; (9) his consequent damage.”                                                                                                                J & J Food Ctrs. v. Selig, 76
                                                                                                                                                                       Wn.2d 304, 310 (Wash.


Page 26 of 28
                                            50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                                 Other Defenses &
    Jurisdiction                  Elements                    Statute of Limitations     Materiality       Reliance      Knowledge       Standard of Proof        Damages & Remedies
                                                                                                                                                                                                     Features
                   Kirkham v. Smith, 23 P.3d 10, 13                                                                                                            1969).
                   (2001).
                   “A party may establish fraudulent
                   concealment either by proving the
                   elements of fraud or by showing that
                   the defendant breached a duty to
                   disclose a material fact.”
                   Bud Clary Chevrolet Oldsmobile,
                   Cadillac, Inc. v. Jeffries, 106 Wash.
                   App. 1031 (2001); Oates v. Taylor,
                   199 P.2d 924, 927 (1948).
WEST VIRGINIA      The “essential elements in an action       2 years.                 The false        Justifiable     No knowledge Elements of fraud         A plaintiff who proves
                   for fraud are:”                                                     representation   reliance        required.      claim must be           common-law fraud may
                                                            Yoe v. Branch Banking      must concern a   required.                      proved by clear and     recover punitive damages.
                   “(1) that the act claimed to be          & Tr. Co., No. 3:13-       material fact.                   Martin, 423    convincing
                   fraudulent was the act of the defendant CV-173, 2014 WL                             Martin, 423      S.E.2d at 381. evidence.               Muzelak v. King Chevrolet,
                   or induced by him;                       713283, at *7 (N.D.W.      Martin v. ERA S.E.2d at 381.                                            179 W. Va. 340, 345 (W. Va.
                                                            Va. Feb. 25, 2014),        Goodfellow                                        Bowling v. Ansted     1988).
                   (2) that it was material and false; that aff’d, 585 F. App’x 178    Agency, Inc.,                                     Chrysler-Plymouth-
                   plaintiff relied on it and was justified (4th Cir. 2014).           423 S.E.2d 379,                                   Dodge, Inc., 425    “The measure of damages is
                   under the circumstances in relying                                  381 (W. Va.                                       S.E.2d 144, 148 (W. the difference between the
                   upon it; and                                                        1992).                                            Va. 1992).          value of the vehicle as
                                                                                                                                                             warranted or represented and
                   (3) that he was damaged because he                                                                                                        the value of the vehicle in its
                   relied on it.”                                                                                                                            actual condition at the time
                   Kessel v. Leavitt, 511 S.E.2d 720, 752                                                                                                    of the transaction, plus
                   (W. Va. 1998).                                                                                                                            incidental and consequential
                                                                                                                                                             damages.”
                   Fraud may be based on acts,
                   omissions, or concealments.                                                                                                                 Horan v. Turnpike Ford, 189
                                                                                                                                                               W. Va. 621, 628 (W. Va.
                   Kessel v. Leavitt, 511 S.E.2d 720, 752                                                                                                      1993).
                   (W. Va. 1998).
WISCONSIN          The elements of fraudulent                 6 years.                 No materiality   Mere reliance  Allows          Under common law        “Punitive damages are
                   misrepresentation are: (1) that the                                 required.        required.      knowledge or    regarding burdens of    recoverable in actions based
                   statement was false; (2) that the          John Doe 1 v.                                            reckless        proof, “intentional     on fraud when the wrong
                   statements’ proponent either knew it       Archdiocese of           Malzewski v.     Malzewski, 723 indifference to fraud cases are         was inflicted under
                   was untrue or made it recklessly; (3)      Milwaukee, 2007 WI       Rapkin, 723      N.W.2d at 162. the statement’s subject to              “circumstances of
                   that the statement was made to induce      95, ¶ 37, 303 Wis. 2d    N.W.2d 156,                     falsity.        intermediate burden     aggravation, insult or cruelty,
                   the recipient to act on it; and (4) that   34, 60, 734 N.W.2d       162 (Wis. Ct.                                   of ‘clear,              with vindictiveness or
                   the recipient believed the statement       827, 839.                App. 2006).                      Malzewski, 723 satisfactory, and       malice.”
                   and relied on it to his detriment.                                                                   N.W.2d at 16.2 convincing
                                                                                                                                       evidence.’”             D. R. W. Corp. v. Cordes, 65
                   Niemuth v. Medford Nat. Bank, 157                                                                                                           Wis. 2d 303, 310 (Wis.
                   Wis. 2d 262, 459 N.W.2d 259 (Ct.                                                                                      Tri-Tech Corp. of     1974).
                   App. 1990).                                                                                                           Am. v. Americorp
                                                                                                                                         Servs., Inc., 646     The measure of damages for
                   In Ollerman v. O’Rourke Co., Inc., 94                                                                                 N.W.2d 822, 827       fraudulent misrepresentation
                   Wis.2d 17, 51–52, 288 N.W.2d 95,                                                                                      (Wis. 2002).          is the benefit of the bargain
                   112 (1980), the Supreme Court                                                                                                               rule.


Page 27 of 28
                                           50-STATE SURVEY OF LAWS REGARDING COMMON LAW FRAUD
                                                                                                                                                                                             Other Defenses &
    Jurisdiction                 Elements                    Statute of Limitations   Materiality     Reliance       Knowledge      Standard of Proof         Damages & Remedies
                                                                                                                                                                                                 Features
                   concluded that a claim for intentional                                                                                                 Smith v. Katz, 226 Wis. 2d
                   misrepresentation exists for                                                                                                           798, 813 (Wis. 1999).
                   intentionally failing to disclose a
                   material fact, when there is a duty to
                   speak.
                   Ramsden v. Farm Credit Servs. of N.
                   Cent. Wisconsin ACA, 223 Wis. 2d
                   704, 714, 590 N.W.2d 1, 5 (Ct. App.
                   1998).
WYOMING            To succeed on a claim of fraudulent       4 years.               No materiality Justifiable      Plain          “Fraud must be         “To prove punitive damages,
                   misrepresentation, three elements                                required.      reliance         knowledge      proven by clear and    an insured must prove that
                   must be established: First, the buyer     Baker v. Speaks, 2014                 required.        required.      convincing             the insurer acted with
                   must prove by clear and convincing        WY 117, ¶ 28, 334 P.3d Marchant v.                                    evidence, as opposed   ‘something more’ than bad
                   evidence that the seller misrepresented   1215, 1224 (Wyo.       Cook, 967 P.2d Jurkovich v.     Jurkovich, 905 to by a                faith: his culpability must
                   a material fact; second, the buyer must   2014).                 551, 554 (Wyo. Tomlinson, 905   P.2d at 409.   preponderance of the   rise to the level of willful and
                   establish that he relied upon the                                1998).         P.2d 409 (Wyo.                  evidence for           wanton misconduct. An
                   misrepresentations in entering into the                                         1995).                          negligent              insurer must intentionally
                   contract and that such reliance was                                                                             misrepresentation      breach his duty of good faith
                   reasonable; and third, the buyer must                                                                           claims.”               and in addition must also be
                   demonstrate that he suffered injury as                                                                                                 guilty of oppression, fraud or
                   a result of his reliance upon the                                                                               Excel Constr., Inc. v. malice. Additionally,
                   misrepresentation. Richardson v.                                                                                HKM Eng’g, Inc.,       punitive damages are
                   Hardin, 5 P.3d 793, 797 (Wyo. 2000).                                                                            228 P.3d 40, 43        appropriate when there is an
                   Before nondisclosure or fraudulent                                                                              (Wyo. 2010).           intent to do an act, or an
                   concealment can be considered,                                                                                                         intent to not do an act, in
                   plaintiff must show that defendant had                                                                                                 reckless disregard of the
                   a duty to disclose the information.                                                                                                    consequences, and under
                                                                                                                                                          such circumstances and
                   Sundown, Inc. v. Pearson Real Estate                                                                                                   conditions that a reasonable
                   Co., 8 P.3d 324, 332 (Wyo. 2000).                                                                                                      person would know, or have
                                                                                                                                                          reason to know, that such
                                                                                                                                                          conduct would, in a high
                                                                                                                                                          degree of probability, result
                                                                                                                                                          in substantial harm to
                                                                                                                                                          another.”
                                                                                                                                                          Harper v. Gulf Ins. Co., 2002
                                                                                                                                                          U.S. Dist. LEXIS 24492 (D.
                                                                                                                                                          Wyo. Dec. 20, 2002).




Page 28 of 28
